Name: Commission Decision of 18Ã December 2009 on the adoption of the Work Plan for 2010 for the implementation of the second programme of Community action in the field of health (2008-2013), on the selection, award and other criteria for financial contributions to the actions of this programme and Community payment to the WHO Framework Convention on tobacco control (notified under document C(2009) 10183)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  social affairs;  health;  European construction
 Date Published: 2009-12-22

 22.12.2009 EN Official Journal of the European Union L 340/1 COMMISSION DECISION of 18 December 2009 on the adoption of the Work Plan for 2010 for the implementation of the second programme of Community action in the field of health (2008-2013), on the selection, award and other criteria for financial contributions to the actions of this programme and Community payment to the WHO Framework Convention on tobacco control (notified under document C(2009) 10183) (2009/964/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to Decision No 1350/2007/EC of the European Parliament and of the Council of 23 October 2007 establishing a second programme of Community action in the field of health (2008-13) (1), and in particular Article 8(1), thereof, Having regard to Commission Decision 2004/858/EC of 15 December 2004 setting up an executive agency, the Executive Agency for the Public Health Programme, for the management of Community action in the field of public health  pursuant to Council Regulation (EC) No 58/2003 (2), and in particular Article 6 thereof, Whereas: (1) Decision No 1350/2007/EC (hereinafter referred to as the Programme Decision) established the second programme of Community action in the field of health (2008-2013) (hereinafter referred to as the second Health Programme). (2) The second Health Programme is intended to complement, support and add value to the policies of the Member States and contribute to increased solidarity and prosperity in the European Union. The Programme's objectives are to improve citizens' health security; to promote health, including the reduction of health inequalities; and to generate and disseminate health information and knowledge. (3) Under Article 8 of the Programme Decision, the Commission shall adopt an annual Work Plan setting out priorities and actions to be undertaken, including the allocation of financial resources, criteria for the percentage of Community financial contribution, including criteria for assessing whether or not exceptional utility applies, the arrangements for implementing the joint strategies and actions referred to in Article 9 of the same Decision. (4) Under Article 8 of the Programme Decision, the Commission shall adopt selection, award and other criteria for financial contributions to the actions of the Programme in accordance with Article 4 of the same Decision. (5) According to Articles 4 and 6 of Decision 2004/858/EC, the Executive Agency for Health and Consumers carries out certain activities for implementation of the programme on public health and should receive the necessary appropriations for that purpose. (6) Under Article 75 of the Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3) (hereinafter referred to as the Financial Regulation), the commitment of the expenditure should be preceded by a financing decision adopted by the institution or the authorities to which powers have been delegated by the institution. (7) Under Article 110 of the Financial Regulation, grants are subject to an annual programme, to be published at the start of the financial year. (8) Under Article 166 of the Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4) (hereinafter referred to as implementing rules of the Financial Regulation), the annual work programme for grants is adopted by the Commission. It is to specify the basic act, the objectives and the schedule of calls for proposals with the indicative amount and the results expected. (9) According to Article 90 of the implementing rules of the Financial Regulation, the decision adopting the annual work programme referred to in Article 110 of the Financial Regulation may be considered to be the financing decision within the meaning of Article 75 of the Financial Regulation, provided that this constitutes a sufficiently detailed framework. (10) Under Article 168(1)(c) and (f) of the implementing rules of the Financial Regulation, the Commission can decide to award grants without a call for proposals to bodies with a duly substantiated de jure or de facto monopoly. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee of the second programme of Community action in the field of health (2008-2013), HAS ADOPTED THIS DECISION: Article 1 1. The Work Plan for 2010 for the implementation of the second programme of Community action in the field of health (2008-2013) as set out in Annex I and the selection, award and other criteria for financial contributions to the actions under the second Community Programme in the field of health (2008-2013), as set out in Annexes II, IV, V and VI, and the Community payment to the WHO Framework Convention on tobacco control are hereby adopted. They will serve as the financing decision for grants and contracts the awarding of which does not require a Commission decision. The implementation of the Work Plan is under reserve of the adoption by the Budget Authority of the budgetary allocations proposed by the Commission in the Preliminary Draft Budget 2010. 2. Within the maximum indicative budget of each specific action, cumulated changes not exceeding 20 % are not considered to be substantial provided that they do not significantly affect the nature and objectives of the Work Plan. The authorising officer, as referred to in Article 59 of the Financial Regulation, may adopt such changes in accordance with the principles of sound financial management. 3. The Director-General for Health and Consumers shall ensure the overall implementation of this Work Plan. Article 2 Grants identified in this Work Plan to bodies with a de jure or de facto monopoly are awarded under the conditions provided for in Article 168(1)(c) and (f) of the implementing rules of the Financial Regulation. Article 3 The budget allocations necessary for the management of the programme of Community action in the field of health (2008-2013) shall be delegated to the Executive Agency for Health and Consumers under the conditions and within the limits of the amounts laid down in the Work Plan in Annex I. The operating subsidy entered in the budget line 17 01 04 30 shall be paid to the Executive Agency for Health and Consumers. Article 4 The appropriations covered by the Work Plan in Annex I may be used to pay default interest in accordance with Article 83 of the Financial Regulation. Article 5 This Decision is addressed to the Director-General for Health and Consumers. Done at Brussels, 18 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 301, 20.11.2007, p. 3. (2) OJ L 369, 16.12.2004, p. 73. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 357, 31.12.2002, p. 1. ANNEX I Annual Work Plan 2010 including budgetary implications and funding criteria for grants 1. GENERAL CONTEXT 1.1. Policy and legal context Decision No 1350/2007/EC of the European Parliament and of the Council (1) (hereinafter referred to as the Programme Decision) established the second programme of Community action in the field of health (2008-2013) (hereinafter referred to as the second Health Programme). The second Health Programme is intended to complement, support and add value to the policies of the Member States and contribute to increased solidarity and prosperity in the European Union. The Programme's objectives are to improve citizens' health security; to promote health, including the reduction of health inequalities; and to generate and disseminate health information and knowledge. Article 8(1) of the Programme Decision states that the Commission shall adopt: (a) the annual Work Plan for the implementation of the Programme, setting out: (i) priorities and actions to be undertaken, including the allocation of financial resources; (ii) criteria for the percentage of Community financial contribution, including criteria for assessing whether or not exceptional utility applies; (iii) the arrangements for implementing the joint strategies and actions referred to in Article 9; (b) selection, award and other criteria for financial contributions to the actions of the Programme in accordance with Article 4. According to Article 75 of the Financial Regulation (FR) applicable to the general budget of the European Communities, the commitment of the expenditure should be preceded by a financing decision adopted by the institution or the authorities to which powers have been delegated by the institution. According to Article 90 of the detailed rules for the implementation of the Financial Regulation (IR), the decision adopting the annual work programme referred to in Article 110 of the FR may be considered to be the financing decision provided that this constitutes a sufficiently detailed framework. This document aims to fulfil those obligations and present the different activities scheduled for 2010, which is the third year of the implementation of the second Health Programme. The Executive Agency for Health and Consumers (EAHC) assists the Commission in the implementation of the Work Plan for 2010 according to the provisions of this Work Plan and Commission Decision C(2008) 4943 of 9 September 2008 delegating powers to it. 1.2. Resources The Programme Decision sets a total budget of EUR 321 500 000 for the period from 1 January 2008  31 December 2013. The budgetary authority has approved a total budget of EUR 47 100 000 (2) for 2010 for the budget lines 17 03 06 and 17 01 04 02. Budget line 17 03 06  Community action in the field of health EUR 45 700 000 17 01 04 02  Expenditure on administrative management EUR 1 400 000 TOTAL EUR 47 100 000 The budget line 17 01 04 02  Expenditure on administrative management of the programme will be used for the organisation of workshops and expert meetings, publications, various communication activities and other current expenditure supporting the implementation of the objectives of the second Health Programme. The Commission will remain responsible for the implementation of this budget line. Additional contributions from EFTA countries that are members of the European Economic Area (Iceland, Liechtenstein, and Norway) and candidate countries participating in the Programme are estimated at EUR 1 186 920 from EFTA/EEA countries and EUR 138 000 from Croatia (3). The total budget for 2010 is therefore estimated at EUR 48 424 920:  the total for the operating budget is estimated at EUR 46 984 640,  the total for the administrative budget is estimated at EUR 1 440 280. The budget line for administrative appropriations related to EAHC is 17 01 04 30. 1.2.1. Indicative amounts The amounts given in the following chapters are indicative. In accordance with Article 90(4) of IR, non-substantial variations in the order of +/- 20 % of each item are possible under each financing mechanism. 2. FINANCING MECHANISMS The full range of financing mechanisms offered under the second Health Programme will be implemented in 2010. The budget for the call for proposals for projects has been reduced and greater focus has been put on calls for tenders and other financing mechanisms, such as joint actions and operating grants. This aims at maximising the efficiency and added-value of actions financed, and ensuring that finances are channelled more directly towards meeting Programme objectives. However, in case resources from the operating budget were to remain available at the end of 2010, these would be reallocated to the funding of grants selected through the 2010 call for proposals for projects as a priority. All financing mechanisms will be executed under the responsibility of EAHC, except points 2.7, 2.8 and 2.9, which are under the direct responsibility of the Commission, and some calls for tenders, (point 2.2), which will be executed by the Commission. Relevant calls and information will be published on the EAHC web-site (4). For each of the topics described in sections 3.2 Topics addressed under the first objective Improve citizens  health security, 3.3 Topics addressed under the second objective Promote health , and 3.4 Topics addressed under the third objective Generate and disseminate health information and knowledge , only the financing mechanism indicated under a topic will be applicable. In accordance with recital 33 of the Programme Decision, collaboration with third countries not participating in the programme should be facilitated. However, this should not involve any financial contribution under the Programme for those countries. Nevertheless, travel and subsistence expenses for experts invited from or travelling to such countries can be considered eligible costs in duly justified, exceptional cases, where this directly contributes to the objectives of the Programme. 2.1. Call for proposals for projects Grants should be financed under budget line 17 03 06  Community action in the field of health. The total indicative amount for the call for proposals for projects is estimated at EUR 13 399 640 (around 28,5 % of the operating budget). A call for proposals for projects will be published in the Official Journal in the last quarter of 2009 (indicative date). It will describe the areas for funding, the selection and award criteria and the procedures for application and approval. All projects should provide high European added value and be innovative in nature. Their duration should normally not exceed three years. The expected impact of a project should be measured by appropriate indicators, preferably the Healthy Life Years indicator. Where relevant, information should be included on how a gender perspective and health inequalities will be taken into account. Only project proposals which directly correspond to the specific topics described in sections 3.2, 3.3 and 3.4 and where call for proposals for projects is indicated as the financing mechanism will be considered for funding. Proposals which only address the wider subject area without matching the specific description of a given topic will not be considered for funding. All proposals must demonstrate, where relevant, synergies with current research activities funded under the health and related themes of the seventh Research Framework Programme (5). As far as the allocation of resources for the call for proposals for projects is concerned, a balance between the Programme's different objectives will be pursued, while taking into account the quality and quantity of proposals received, unless particular health emergencies (e.g. pandemic influenza) arise to justify any reallocation of resources. Given the complementary and motivational nature of Community grants, at least 40 % of the project costs must be funded from other sources. Consequently, normal financial contribution can be up to 60 % per project of the eligible costs for the projects considered. The maximum percentage to be awarded will be determined in each case. A maximum Community contribution per beneficiary (i.e. per main and per associated beneficiary) of 80 % of eligible costs could be envisaged where a proposal is of exceptional utility, as specified under point 3.1. No more than 10 % of funded projects should receive Community contribution of over 60 %. It should be noted that the indicative amount for Community financial participation in the selected projects can be increased by up to 10 % in respect of the amount requested by the beneficiary. It will in any case be limited to the amount considered necessary for the execution of the project. The selection, award and other criteria for financial contributions to actions under the Programme, in accordance with Article 4 of the Programme Decision, are detailed in Annex II. Details concerning the eligibility of travel and subsistence expenses are provided in Annex III. 2.2. Calls for tenders Services procurements should be financed under 17 03 06  Community action in the field of health. The indicative number of contracts is specified under points 3.2, 3.3 and 3.4 of this Work Plan. All contracts are service contracts. The total indicative amount for calls for tenders is estimated at EUR 15 165 000 (around 32,3 % of the operating budget). Calls for tenders will be launched in the Official Journal in the first semester of 2010 (indicative date). 2.3. Joint actions Joint actions should be financed under budget line 17 03 06  Community action in the field of health. The total indicative amount for the call for proposals for joint actions is estimated at EUR 10 600 000 (around 22,6 % of the operating budget). A call for proposals for joint actions will be published in the Official Journal in the last quarter of 2009 (indicative date). Certain actions will be eligible for financing as joint actions by the Community and one or more Member States or by the Community and the competent authorities of other countries participating in the Programme. Participating countries will be invited to submit proposals through a call for proposals for joint actions which have been explicitly identified as such under points 3.2, 3.3 and 3.4. Community contributions may only be awarded to a public body or a non-profit-making body, designated by the Member State or the competent authority concerned. Joint actions shall be open for the participation of all Member States and other countries participating in the Programme. Community contribution for joint actions shall not exceed 50 %, except in cases of exceptional utility, where Community contribution shall not exceed 70 %. Exceptional utility applies for joint actions which:  meet the criteria specified in point 3.1, and  consist of the participation of bodies from at least 10 participating countries, or in the participation of bodies from 3 participating countries, where the action is proposed by a body from a Member State which has acceded to the European Union since 1 May 2004 or by a candidate country. The selection and award criteria for joint actions are set down in Annex IV. Details concerning eligibility of travel and subsistence expenses are provided in Annex III. 2.4. Operating grants Operating grants should be financed under budget line 17 03 06  Community action in the field of health. The total indicative amount for the call for proposals for operating grants is estimated at EUR 2 000 000 (around 4,3 % of the operating budget). Out of this amount EUR 800 000 is reserved for new operating grants specifically mentioned in sections 3.2, 3.3 and 3.4 where operating grant is indicated as the financing mechanism. EUR 1 200 000 is reserved for the renewal of operating grants awarded under the Work Plan 2009. A call for proposals will be published in the Official Journal in the last quarter of 2009 (indicative date). Financial support for activities may be awarded to European organisations which fulfil the criteria presented in Annex V. The financial support shall not exceed 60 % of the expenditure involved in carrying out eligible activities. In cases of exceptional utility, the Community contribution shall not exceed 80 %. The criteria for exceptional utility are defined in point 3.1. As laid down in Article 4(2) of the Programme Decision, the renewal of financial contributions set out in paragraph 1(b) to non-governmental bodies and specialised networks may be exempted from the principle of gradual decrease. As a general rule, this exemption will apply to applicant organisations not receiving any of their funding from the private sector (6) or other conflicting interest for their functioning (core funding). For all other renewed operating grants, a decrease of 5 percentage points as compared to the Community co-financing percentage agreed in the grant agreement following the call for proposals 2009 will be applied. 2.5. Conferences in the field of public health and risk assessment Financial contributions for conferences organised in the field of public health and risk assessment should be financed under budget line 17 03 06  Community action in the field of health. The total indicative amount for the call for proposals for conferences is estimated at EUR 800 000 (around 1,7 % of the operating budget): EUR 200 000 for conferences organised by the Presidency of the European Union and EUR 600 000 for other conferences. A call for proposals for conferences will be launched in the last quarter of 2009 (indicative date). For administrative reasons, all conferences eligible for co-funding, apart from Presidency conferences, must be held in 2011. 2.5.1. Conferences organised by the Presidency of the European Union Two conferences organised by the Presidency of the European Union, one for each Presidency in 2010, are eligible for co-funding by the Community for up to EUR 100 000 each, at the maximum Community co-financing rate of 50 % of total eligible costs. These events, which are highly political in nature and which involve representation at the highest level both from National Authorities and European representatives, are to be organised exclusively by the Member State holding the Presidency. Given the unique role of the Presidency in the framework of Community activities, the Member State responsible for the organisation of the event is considered as having a de jure monopoly. According to Article 168(1)(c) of the IR, grants can be allocated without a call for proposals to organisations in a de jure or de facto monopoly situation, duly substantiated in the award decision. The Presidency shall submit a request for a grant to the Commission services, via the Permanent Representation, for the conference concerned at least four months before the event. The request for a grant shall specify the topic of the conference, the draft programme, the provisional budget and the composition of the scientific and organisational committees. The Presidency conferences foreseen for 2010 are: an e-health Ministerial Conference 2010 to be held in March 2010 under the Spanish Presidency, and a conference on Health workforce to be held in September 2010 under the Belgian Presidency. 2.5.2. Other conferences Financial contributions by the Community, in accordance with Article 2(2) and point 3 of the Annex to the Programme Decision, may be awarded for the organisation of conferences which:  directly correspond with one of the topics described in sections 3.2, 3.3 and 3.4, even if a different financing mechanism is mentioned,  have a wide European Union dimension, with participants from at least 10 countries participating in the second Health Programme,  are organised by a public body or a non-profit-making body, established in a country participating in the second Health Programme and which has relevant experience in cooperation at EU level. The criteria for awarding financial support to European organisations for arranging conferences are specified in Annex VI. Selected conferences are eligible for Community contribution for up to EUR 100 000 per conference (maximum 50 % of the total budget). Each grant awarded may provide funding for up to two conferences. Conferences which cover a very broad range of different health issues, are of a very high political relevance, have a high number of involved organisations and a major audience can exceptionally be awarded a Community contribution of up to EUR 200 000. 2.6. Cooperation with international organisations Funding for actions with international organisations should be financed under budget line 17 03 06  Community action in the field of health. The total indicative amount is estimated at EUR 3 500 000 (around 7,5 % of the operating budget). In accordance with Article 12 of the Programme Decision, relations and cooperation with relevant international organisations shall be encouraged. This will be done with those international organisations which have the capacity needed to tackle health priorities for the European Union as identified in the annual Work Plan. It will be based on effective collaboration with the Commission. The international organisations listed below have specific capacities linked to their remit. This makes them particularly qualified to carry out certain actions specified in this Work Plan. Therefore direct grants are considered as the most appropriate and effective mechanism for these. Moreover, direct grants will improve synergies with and responsiveness to relevant international organisations. For the present Work Plan, an international organisation is defined as a form of intergovernmental cooperation established by states through the signature of an international agreement that is registered or submitted to be registered at the Secretariat of the United Nations, has a permanent organisational structure and is endowed with a legal status based on the relevant international agreement that enables the exercise of its functions and the fulfilment of its purpose. According to Article 168(1)(f) of the IR, funding for actions with international organisations will be allocated through grant agreements without a call for proposals on topics specifically identified in this Work Plan. International organisations and their national or regional offices are not eligible for funding as main or associated beneficiaries under any calls for proposals. The amount of the financial contribution can be up to 60 % per organisation of the eligible costs for the actions considered. EAHC will determine the Community contribution and the maximum percentage to be awarded in each case. In accordance with recital 33 of the Programme Decision, activities involving third countries not participating in the second Health Programme shall not be considered eligible costs. This applies also with regard to grant agreements with international organisations. However, travel and subsistence expenses for experts invited from or travelling to such countries can be considered eligible costs in duly justified, exceptional cases, where this directly contributes to the objectives of the second Health Programme. Funding can only be awarded to the following international organisations in 2010:  Organisation for Economic Cooperation and Development (OECD),  World Health Organisation (WHO),  European Observatory on Health Policies and Health Systems,  The Council of Europe (CoE),  International Agency for Research on Cancer (IARC). 2.7. Scientific Committees The activity of Scientific Committees relevant to Public Health should be financed under budget line 17 03 06  Community action in the field of health. The objective of Scientific Committees is to provide the Commission with high quality, independent advice on health risks. The financing is meant to ensure the functioning of Scientific Committees in accordance with Commission Decision 2008/721/EC (7): special indemnities. The special indemnities are paid to experts for their participation in meetings and work on scientific opinions. An overall amount of EUR 270 000 (around 0,6 % of the operating budget) will be earmarked for the payment of allowances to participants in meetings relating to the work of the scientific committees and of rapporteurs for completion of scientific committee opinions, in the framework of the Scientific Committees (8). These allowances will cover all fields relevant to the second Health Programme, i.e. 100 % of costs for the SCHER (Scientific Committee on Health and Environmental Risks) and 50 % (as an indicative percentage) of costs for the SCENIHR (Scientific Committee on Emerging and Newly Identified Health Risks) and for coordination. 2.8. Other activities Other activities like:  organisation of workshops and expert meetings, including seminars organised at national level among groups of experts to exchange best practices in the areas of the annual Work Plan,  publications and various communication initiatives to promote the second Health Programme, will principally be financed under the budget line 17 01 04 02  Expenditure on administrative management of the programme through calls for tender. For some specific technical matters, as described in chapter 3, procurement through administrative agreements with the Joint Research Centre (JRC) are envisaged. They will be financed under budget line 17 03 06  Community action in the field of health. JRC is not eligible to receive funding as a beneficiary of grants. An overall amount of EUR 1 250 000 (around 2,7 % of the operating budget) will be earmarked for this purpose. 2.9. Community Payment to WHO Framework Convention on tobacco control The European Community is full party to WHO Framework Convention on tobacco control (FCTC). The payment of the 2010-2011 Community contribution to the FCTC will be done under budget line 17 03 05 International agreements and membership of international organisations in the field of public health and tobacco control. The Community contribution is hence not financed from the Health Programme. The Community payment is based on the decision on the work plan and budget for the financial period 2010-2011 taken by the Third Conference of the Parties of the Convention in November 2008 (FCTC/COP/3/19). The contribution of the European Community is fixed at USD 283 374 for a two year period (2010 to 2011). The work plan includes, inter alia, organisation of the 4th session of the Conference of the Parties, elaboration of the protocol on illicit tobacco trade, development and management of the reporting instrument under the Convention and development of guidelines to its implementation. The guidelines will address the regulation of the contents of tobacco products and their disclosure in order to implement its Articles 9 and 10, as well as education, communication, training and public awareness to implement its Article 12. The FCTC Secretariat will manage the funds according to WHO financial rules. 3. PRIORITY AREAS FOR 2010 Topics for 2010 have been selected in line with the Programme Decision and the Health Strategy, as set out in the White Paper Together for Health: A Strategic Approach for the EU 2008-2013 (9), which identify three main strands of action around promoting healthy ageing across the lifecycle, combating threats to health and supporting dynamic and innovative health systems. These overall objectives are addressed in this Work Plan through horizontal actions on areas such as health determinants, as well as specific actions on particular diseases and conditions. They also take into account the topics in the multiannual work programme of the Council Working Party on Public Health at Senior Level which was adopted in May 2009. These are: Health is wealth  the relation between a healthy population and economic productivity and prosperity; Quality of healthcare and patients' safety; Sustainability of health systems in the face of challenges such as the ageing population; Inequalities in health within and between Member States; Health security  surveillance and response to health threats; Global health; Climate Change; Information on health at EU level; and Information and communication technologies. The gender aspect and vulnerable groups need to be taken into account where appropriate. Activities to be proposed for funding under the topics should be considered in the context of those already funded under the previous Programme (10) and the current programme. Other topics may be added in later years of the Programme period. The second Health Programme aims to promote synergies with other Community Programmes active in the field of health, notably the seventh Research Framework Programme under its Health Theme. Proposals submitted under the second Health Programme should not contain significant elements which relate to research. Efforts will be made to avoid overlap and duplication between the second Health Programme, FP7 and other Community programmes. 3.1. Criteria for exceptional utility In line with the actions referred to in Article 2(2) of the Programme Decision, and the commitment in the EU Health Strategy to work across sectors for improving health, exceptional utility will be accorded to proposals that have significant European added value in the following areas:  Contribution to  improving the health of European citizens, as measured where possible by appropriate indicators, including the Healthy Life Years indicator,  reducing health inequalities in and between EU Member States and regions,  building capacity for development and implementation of effective public health policies particularly in areas of high need.  Involvement of new (non-traditional) actors for health in sustained, cooperative and ethically sound actions, both at regional or local level and across participating countries. This includes the public sector, the private sector and stakeholders among wider civil society whose primary aims are not limited to public health (for example among the youth, ethnic groups and other public interest spheres such as environment and sport). Proposals which meet the above mentioned criteria can be considered of exceptional utility. Applicants must be able to demonstrate how the proposed action will contribute to the above-mentioned areas by complying with criteria specified in the following sections. 3.1.1. Exceptional utility of projects Proposals for projects requesting more than 60 % co-funding will need to comply with the following criteria:  At least 60 % of the total budget of the action must be used to fund staff. This criterion is intended to promote capacity building for development and implementation of effective public health policies.  At least 25 % of the budget of the proposed action must be allocated to Member States with a GDP per capita (as published by Eurostat in its latest statistical report) in the lower quartile of all EU Member States This criterion is intended to contribute to the reduction of health inequalities among EU Member States.  A score of at least 5 out of 8 marks must be achieved for all the award criteria of the policy relevance block mentioned in Annex II. This criterion aims at promoting the improvement of the health of European citizens, in the sense of enhancing policy relevance.  At least 10 % of the budget must be allocated to organisations that have not received any funding under the Health Programme of the European Community in the past 5 years. This criterion is intended to promote the involvement of new actors for health. 3.1.2. Exceptional utility of joint actions Proposals for joint actions requesting more than 50 % co-funding will need to comply with the following criteria:  At least 60 % of the total budget of the action must be used to fund staff. This criterion is intended to promote capacity building for development and implementation of effective public health policies.  At least 25 % of the budget of the proposed action must be allocated to Member States with a GDP per capita (as published by Eurostat in its latest statistical report) in the lower quartile of all EU Member States This criterion is intended to contribute to the reduction of health inequalities among EU Member States.  A score of at least 5 out of 8 marks must be achieved for all the award criteria of the policy relevance block mentioned in Annex IV. This criterion aims to promote the improvement of the health of European citizens, in the sense of enhancing policy relevance.  At least 10 % of the budget must be allocated to organisations that have not received any funding under the Health Programme of the European Community in the past 5 years. This criterion is intended to promote the involvement of new actors for health.  Bodies from at least 10 participating countries or bodies from 3 participating countries, where the action is proposed by a body from a Member State which has acceded to the European Union since 1 May 2004 or by a candidate country should participate in the joint action. 3.1.3. Exceptional utility of operating grants New proposals for operating grants requesting more than 60 % co-funding will need to comply with the following criteria:  At least 25 % of the members or candidate members of the non-governmental bodies or organisations forming the specialised network come from Member States with a GDP per capita (as published by Eurostat in its latest statistical report) in the lower quartile of all EU Member States.  The reduction of health inequalities at EU, national or regional level is manifested in the mission as well as the annual work programme of the applicant organization/specialised network. For operating grants which are renewed, the exceptional utility status will remain the same as under the 2009 call for proposals. 3.2. Topics addressed under the first objective Improve citizens health security' The aim of activities under this section is to protect citizens against health threats. An effective rapid response capability is needed to avert threats to public health, for example from communicable diseases or chemical or biological attacks as well as from the emerging environmental burden of diseases. Tackling such threats needs to be coordinated effectively at EU level. The principle of free movement increases the need for vigilance enabling a timely response to major cross-border health threats, such as pandemics, bioterrorism or environmental health threats, such as environmental pollution implicating more than one Member State or through infected vectors. These threats involve intersectoral competencies such as civil protection and environment. The activities of the second Health Programme contribute to implementing strategies and mechanisms needed to respond to health threats, including emerging threats, by supporting:  the management of risks linked to communicable diseases (CDs) on the basis of risk assessment carried out by European Centre for Disease Control (ECDC) (11),  the activities being developed by the Health Security Committee (HSC) (12) on health security preparedness, response capacity and planning of the Member States against biological, chemical and radiological agent attacks. 3.2.1. Protect citizens against health threats (Annex  points 1.1.1, 1.1.2 and 1.2.3) Three priority areas have been defined in order to improve the protection of European citizens against health threats:  the prevention and the control of existing or emerging communicable diseases,  the preparedness for health emergencies,  the response capacity against CBRN attacks. 3.2.1.1. Develop prevention and control of existing or emerging Communicable diseases (Annex  points 1.1.1, 1.1.2 and 1.2.3) The objective of actions under this heading is to enhance capacity to address hard-to-reach groups and focusing on distributional effectiveness across the population, including tourists, regarding immunisation issues (13), tuberculosis (14), hepatitis (15), and influenza (16). Disease prevention is closely linked to professional knowledge and the readiness of people to participate in prevention programmes on communicable diseases. Prevention relies on different strategies as demonstrated by evidence based literature (17): communication campaigns, vaccination programmes and training of professionals. It takes into account the particularities of populations which are hard to reach (regardless of residential status), vulnerable populations such as migrant populations, minority/marginalised groups and at risk populations (e.g. addictive/sexual behaviour).  Prevention activities, including communication campaigns on specific diseases (tuberculosis, hepatitis, seasonal influenza, H1N1) and on vaccination issues aimed at the general public and professionals. The aim is to increase general and professional knowledge about the main issues related to the prevention of communicable diseases, including those which are vaccine preventable and identification of best practices on managing and control of these issues at Member State level, such as the improvement of services and improved allocation of resources. This should help in the adoption of relevant prevention responses and thereby contribute to a better implementation of national plans on tuberculosis, hepatitis and immunisation. The evaluation of these activities will contribute to improving prevention approaches aimed at, in particular, hard-to-reach populations and minority/marginalised groups. [Call for proposals for projects]  Training on specific diseases (tuberculosis, hepatitis, seasonal influenza, H1N1) and issues related to vaccination for primary health workers and for non health workers, such as people working in educational and social fields. The aim is to increase their capacity to take into account the specificities of the hard-to-reach, vulnerable and at risk populations and minority/marginalised groups with regard to communicable diseases and issues related to vaccination, and thereby contribute to a better implementation of national plans on tuberculosis, hepatitis and immunisation. The validated training tools and methods developed under the activity will be disseminated and adapted to national contexts. [Call for proposals for projects] Improve control of communicable diseases The control of communicable diseases requires effective tools to follow and evaluate communicable diseases programmes performance. The following activities aim at better assessing the existing integration and management models and to provide further insight into the resource allocation and commitment of the Member States with regard to tuberculosis.  Development, implementation and result analysis of a survey aiming at identifying tuberculosis management and service provision within the health system at Member State level. The purpose of the survey is to allow for a descriptive analysis of the different models in the context of programme performance. A detailed description of the tuberculosis services delivery models would enable a more efficient approach to assessing resource allocation and commitment to tuberculosis control by Member States. [Call for tenders] The control of communicable diseases which can be prevented by vaccination requires a clear idea of vaccination coverage. Assisting in the development of vaccination registers (case-based data including vaccines given, batch numbers, dates of vaccination) is an important field of development which requires close cooperation between Member States' authorities. The ECDC has already been working on this particular issue with Member States.  Setting up a tool kit for immunisation registries, indicating ways of cooperation with ECDC, and examining the conditions of its transfer, adaptation and use in Member States. The aim is to improve national, regional and local reporting systems on issues related to immunisation using a common tool and thereby facilitate comparison between Member States' immunisation coverage. [Call for proposals for projects] 3.2.1.2. Improve preparedness for and response to health emergencies, including climate change, issues related to pandemic influenza and interregional cooperation (Annex  points 1.1.1, 1.1.3 and 1.1.5) Support preparedness for crisis situations The strategy to support preparedness for crisis situations relies on synergies between several different types of activities.  Envisaged activities include the following: identification and exchange of best practices, drafting of documents, training, issues related to media and communication to the general public and professionals, progressing of modelling schemes and techniques for health emergency planning, reference guidelines on crisis management, training of staff and support staff to deal with the unexpected, training curricula (nature of training, target, content), disseminating key actions identified within the programme of the Health Security Committee and the Global Health Security Initiative (18) (GHSI), evaluation of logistical aspects of managing a crisis situation, including business continuity issues and taking into account the international dimension of events. [Call for tenders]  Organisation of training of staff and conducting exercises at European level as a fundamental element of preparedness. [Call for tenders] Develop information tools, exchange of information and mechanisms for collecting data  Monitoring information exchange mechanisms for crisis management and communication and linking with international information exchange tools. [Administrative agreement with JRC]  Developing or improving existing innovative information technology tools and networks for health threats detection and analysis, such as a geographical information system, novel early warning and forecasting schemes, modelling and situation awareness and crisis management tools. [Administrative agreement with JRC]  Survey on existing legislation in the Member States on the collection of personal data (19) in particular in public health emergency situations. The aim is to address the issue of data protection under such circumstances. The results should contribute to increasing the coordination of contact tracing activities in order to contain a threat. [Call for tenders] Reinforce collaboration between sectors Intersectoral collaboration is one of the main issues of preparedness planning and response to health emergencies. This needs to be developed in different fields, such as surveillance and alerting systems (20) (e.g. number 112).  Developing a strategy relying on assessment of lessons learnt with respect to improving intersectoral collaboration in responding to health emergencies in the surveillance, preparedness and response areas and for alerting systems in all relevant sectors. One area of special concern is cross-border coordination of interoperability and strengthening common responses to the upsurge of health emergencies. The aim is to improve preparedness and response to health emergencies through collaboration with relevant sector(s), for instance with transport, civil protection and security forces services involved in the continuity of activities, and to identify ways for improvement. There is a particular interest in using the results for intersectoral crisis management. [Call for proposals for projects] Support the adaptation of the health sector to the consequences of climate change Europe is taking measures to address global warming and to prevent possibly catastrophic changes to the climate as explained in the EC White Paper on adapting to climate change (21).  Implementing actions proposed in the document on health impacts of climate change (22) accompanying the EC White Paper with regard to extreme weather conditions, modelling of health effects, training, and considering the impact of climate change on vulnerable groups, and cooperation with ECDC, WHO and neighbouring countries. [Call for proposals for projects] 3.2.1.3. Enhance existing response capacity against threats from biological, chemical and radiological agents as well as emerging environmental burden of diseases (Annex  points 1.1.1. and 1.1.4.) Activities to coordinate and support the Member States' health security preparedness and response capacity for and planning against biological, chemical and radiological agent attacks are being developed by the Health Security Committee (HSC). The second Health Programme covers the identification of additional health threats and addresses interoperability between mechanisms, health systems, plans and strategies with a particular focus on cross-sectoral activities. Support reference laboratories and improve assessment of toxic industrial chemicals and radioactive threats The actions envisaged aim at supporting Member States' reference laboratories for chemicals and radioactive substances and the assessment of toxic industrial chemicals and radioactive threats.  Survey and audit of national reference laboratories for chemicals and radioactive substances, including a workshop on sharing of abilities and capacities. The aim of the survey is to investigate and provide a rationale for an EU based reference laboratory scheme, providing an analytical overview of the current situation of reference laboratories in different Member States and exploring in detail the relevant evidence in support of the potential benefits and disadvantages of creating an EU reference network. It should address the minimal constitutive elements of an EU reference laboratory system, including critical elements for its development, and national and international networking as a prerequisite for effective action in outbreak investigations and responses. [Call for tenders]  Establishing risk assessment networks of toxic industrial chemicals and radioactive threats and risks. The aim is to develop risk assessment capacity for chemicals and radioactive threats. [Call for tenders]  Developing evidence-based, scientifically validated public health counter-measures. The aim is to develop protocols on rapid threat and risk analysis with regard to chemical and radioactive threats. [Call for tenders] Reinforce global health security capacity Today's health security challenges are not limited to direct health issues such as communicable diseases, or threats of deliberate or accidental release of biological, chemical and radio-nuclear agents. Health security should be a common concern to all policy sectors.  Supporting the Health Security Committee's (23) priorities for 2010, including Health Security Committee sections and working groups activities. [Call for tenders]  Comparison of approaches, including benchmarking, guidance, exchanges of best practices and organisational models in emergency response and analysis of the conditions for transfer and adaptation to other contexts (24). The aim is to mitigate the impact of mass emergencies and to provide guidelines on which public health measures can be adapted to threats that can spread internationally at e.g. ports and airports. The coordination of the European response is essential for the efficiency of any containment or delaying strategy. This framework is also related to the common application of the WHO International health Regulations (IHR). [Call for proposals for projects]  Increasing capacity building for joint law enforcement of security and health authorities' operations on the basis of the EC working paper on Bridging security and health (25). The document focuses on the cooperation between civilian health and law enforcement authorities at national level, between Member States and at EU level, and provides a compilation of good practices that aims at helping Member States to improve their national structures, raise awareness and enhance European cooperation and coordination. [Joint actions]  International conference on global health security (26). The aim is to better define the interdependency between health security and other sectors, to strengthen global links through the exchange of knowledge and good practice on health security issues and to define a number of key areas of health security. The conference will bring together European actors from public health and other relevant policies, international actors such as the Global Health Security Initiative, G8, WHO, defence organisations like NATO, and humanitarian and civil society organisations. It will also provide an opportunity to develop communication on internal and external aspects of health security. [Call for tenders] 3.2.2. Improve citizens' safety (Annex  points 1.2 and 1.2.3) In improving citizen's safety, focus is on two priority areas: prevention in the field of patient safety, and scientific advice and risk assessment 3.2.2.1. Develop prevention in the field of patient safety Antimicrobial resistance and health care associated infections (27) are of particular concern to health care professionals. Exchange of information and training are important in improving professional practices.  Conference on the exchange of best practices and tools in the field of patient safety. The aim is to present the first results of activities and tools developed under the 2009 Call for proposals for projects of the second Health Programme and to define a strategy for dissemination and use. The conference will bring together public health authorities, health professionals, industry and experts in risk assessment. The results of the conference should also facilitate establishing a bridge between the definition of policies on patient safety at national and European level and in the health care field and improving the exchange and training schemes for health professionals especially between cross-border regions. [Call for tenders]  Training for health care professionals and health educators. The aim is to use tools developed within activities financed under the Work Plan 2009 of the second Health programme as common background. Particular attention will be paid to the specificities of prevention, in particular on the good use of antibiotics in hard to reach populations (e.g. regardless of residential status, migrant population, minority/marginalised groups). [Call for proposals for projects] 3.2.2.2. Scientific advice and risk assessment (Annex  point 1.2.1)  Providing the Commission with high quality, independent advice on health risks. To ensure the functioning of Scientific Committees in accordance with Decision 2008/716/EC: special indemnities. The special indemnities are paid to experts for their work on scientific opinions. [Scientific Committees]  Dialogue on Risk Assessment through a Nano Workshop  Conference. The aim is to bring together scientists, risk assessors, public authorities, industry and consumer and environmental NGO's to examine and discuss the scientific state-of-the art, regulation, international developments, risk governance and communication and to identify appropriate means to strengthen guidance in support of the safe, integrated and responsible development of nanotechnologies. [Call for tenders]  Dialogue on Risk Assessment through a foresight analysis on nanotechnologies. The aim is to identify and discuss the risk assessment issues that come to the fore with the introduction of second and third generation nanotechnologies. [Administrative agreement with JRC]  Dialogue on Risk Assessment through the 2nd International Conference. The aim is to facilitate a global dialogue on risk assessment, among risk assessment practitioners, with the involvement of bodies dealing with risk analysis in the EU and its main partners internationally. It is related to and builds upon the Transatlantic Risk Assessment Dialogue of the European Commission with the US and Canada. It is the second international bi-annual conference on risk assessment, and follows the 1st Conference held on 13-14 November 2008. [Call for tenders]  Risk communication through lay language summaries of scientific opinions. The aim is to prepare web-based texts transcribing selected opinions of the non-food Scientific Committees into a form and language that will allow lay persons to readily understand the issues. [Call for tenders]  Technical assistance to Scientific Committees. The aim is the search and retrieval of scientific critical mass and editorial support for and quality control of scientific opinions. This will allow the Scientific Committees to focus purely on scientific matters and scientific data evaluation. [Call for tenders]  Collaborative advisory reports on risk assessment methodological aspects and on emerging health risks, supporting or complementing the activities of the EU Scientific Committees and Panels, jointly prepared by several science advisory bodies in the Member States. [Call for proposals for projects]  Risk Assessment Collaboration through workshops on specific or general themes related to risk assessment and the work of the Commission non food Scientific Committees to promote and foster dialogue among experts. [Call for tenders]  Risk communication through publishing the results and the work carried out by the non-food Scientific Committees in scientific journals and other media. The aim is to enhance visibility and recognition of this work, both in academic circles and among the general public. [Call for tenders]  Risk communication through revising and updating the web pages of the Scientific Committees and related web pages (e.g. on Nanotechnologies, Electro Magnetic Fields). The aim is to enhance visibility and improve communication to journalists, stakeholders and the general public. [Call for tenders]  Risk communication through the development of a professional communication strategy, e.g. by organizing a small workshop with journalists working on scientific matters. [Call for tenders]  Assessment of current resources and needs. The aim is to ensure the high-quality functioning of the Scientific Committees (comparative analysis of EU agencies with comparable role). [Call for tenders] 3.2.2.3. Safety of blood, tissues, cells and organs (Annex  point 1.2.2)  Organisation of training sessions in the field of tissues and cells for a defined number of inspectors. The aim is to achieve a uniform knowledge and way of doing inspections across the EU and to increase the number of trained professionals. This alignment of inspections practices will improve mutual trust and therefore stimulate collaboration among Member States. [Call for proposals for projects]  Ad hoc cooperation with the Council of Europe on specific matters related to human substances (blood, tissues, cells, organs), in order to further develop and strengthen EU policy actions in this field. In order to promote and protect human health, the Commission cooperates with the Council of Europe on quality standards for collection/procurement, testing, processing, preservation, storage and distribution of blood components, organs, tissues and cells. This ad hoc cooperation contributes to the implementation of Community legislation and policies in these fields. [Direct grant agreement with CoE] With the aim of supporting the implementation of the 10 specific priority actions of the Communication from the Commission Action plan on organ donation and transplantation (2009 to 2015): Strengthened cooperation between Member States (COM(2008) 819 final) (28): (1) Training health professionals. Priority Actions 1 and 3 give particular emphasis to the role of transplant donor coordinators. The aim is to make sure that Member States put in place such key health professionals and provide them with continuous training. The result should be an increased number of well trained transplant coordinators. It has been demonstrated that key health professionals are elemental in increasing organ donation rates. [Call for tenders] (2) Promoting actions (priority Action 6) and regional cooperation. The idea of the Action Plan is to strengthen cooperation and coordination activities of Member States in respect to organ donation and transplantation. The aim is to facilitate such cooperation between Member States with well developed transplantation systems and Member States that are in the process of improving or developing their transplantation systems. Through this mutual learning process the efficiency and accessibility of transplantation systems will be strengthened. [Joint actions and Operating grants] (3) Funding a workshop with a view on how to improve the information to the general public and health professionals about new developments in the field (Priority Action 4 + 5). The aim is amongst others to improve the level of information the public receives in respect to organ donation and transplantation. The workshop could address such themes as improving communication skills of health professionals and support groups, and include seminars on ways of managing adverse publicity. This should result in an increased awareness and knowledge of organ donation and transplantation. [Call for tenders] 3.3. Topics addressed under the second objective Promote health Activities under this section are designed to promote health and prevent major diseases in line with the overall priority to reduce health inequalities across the EU by addressing key health determinants  such as nutrition and physical activity, alcohol, tobacco and drug consumption  as well as broader social determinants and healthy environments. This should take into account the gender dimension. In 2010, actions under this objective aim to contribute to reducing health inequalities within and between EU Member States and regions; promoting the Health in All Policies approach as well as assessing and promoting sustainable health investment at national and regional level, therefore supporting the strategic themes outlined in the EU Health Strategy. Cooperation activities between the EU regions and local authorities envisaging health promoting partnerships are strongly encouraged. 3.3.1. Foster healthier ways of life and the reduction of health inequalities (Annex  point 2.1) 3.3.1.1. Promoting health in all policies approach (Annex  point 2.1.2)  Study on assessing the economic impact of integrating health in other policies, including the evaluation of the effects on health in general and the distributional impacts on population health. The aim is to identify the added value for European economies and to provide policy makers and other stakeholders with arguments for mainstreaming health. This should indicate prospects for partnerships and synergies with other policies affecting health, e.g. social policies, cohesion policy, competitiveness, transport and environment, thereby creating win win opportunities. [Call for tenders] 3.3.1.2. Public health capacity building (Annex  point 2.1.1)  Developing action plans and strategies at national, regional or local level for public health capacity development. The aim is to improve the capacity of European public health systems and organisations including public health systems, civil society, NGOs and universities. The plans should target the development of public health professionals as well as the development of public health skills and knowledge of those who are not full time public health professionals but whose work would benefit from additional public health knowledge (including other health professionals, managers and administrators). They should also address the development of tools, knowledge and systems to support public health practice, including improvement of communication skills. Tasks may include networking and sharing of good practice, training programme development, information systems and public health aspects of public administration. [Call for proposals for projects]  Developing tools, procedures, good practice and pilot work to improve interaction between public health researchers and policy development at EU level. Focus should in particular be on leadership, infra-structure and capacity in the medium and short-term perspective as well as the development of criteria and key elements. The aim is to support the defining of health policy proposals and development in view to strengthening civil society and NGOs in the field of health in particular in new Member States and central and eastern European countries. [Call for proposals for projects]  Operating grants to non-governmental European networks and organisations which cover broad horizontal public health issues which are of relevance to developing the EU health agenda and with interest in overall public health policy development. The main aim is to strengthen relevant networks and organisations in order to improve and promote the participation of civil society and NGOs at European, national, regional and local level in the implementation of the health strategy. [Operating grants] 3.3.1.3. Reduction of health inequalities (Annex  point 2.1.2)  Technical and scientific support to EU Expert Group and associated groups including scientific groups, stakeholder groups and a regional network on health inequalities as well as technical work to include the development of a methodology and implementation of a work programme on health inequality impact assessment for 3 years. The aim is to implement actions in the Commission Communication on health inequalities (29). [Joint actions]  Technical assistance in the preparation of a report on health inequalities in the EU. The aim is to implement actions in the Commission Communication on Health Inequalities. [Call for tenders] 3.3.2. Promote healthier ways of life and reduce major diseases and injuries by tackling health determinants (Annex  point 2.2) 3.3.2.1. Children and young people (Annex  point 2.2.1)  Identifying and evaluating the effectiveness of best practices aimed at: (a) promoting the health and well-being of children and young people through informal and non-formal education and through social/youth work, building on the experiences and examples of youth organisations and social welfare organisations; (b) preventing young people from engaging in risky behaviours; (c) making schools and other education establishments a healthy setting and a setting for health promotion, also by implementing health issues in the school curricula, and also by the Youth health initiative. [Call for proposals for projects]  Analysing best practices in the provision of services or investment in health promoting activities targeting young people at local level, especially in big urban areas.The Commission intends to use the results of the financed activity for developing its Youth health initiative, integrating the outcome of the Conference on the health of young people which took place in July 2009 in Brussels. [Call for proposals for projects] 3.3.2.2. Health and work (Annex  point 2.2.1)  Development and support of good practice in enabling those with chronic illness to stay at work or return to the labour market. This includes rehabilitation programmes and other activities, particularly those which involve collaboration between the health care sector and the employment sector. The aim is to support the Health Strategy and the Community Strategy for health and safety at work 2007-2012. (30) [Call for proposals for projects] 3.3.2.3. Nutrition and physical activity (Annex  point 2.2.1)  Follow-up of the reformulation of manufactured foods  exchange of good practice with regard to the reduction of the levels of fat, saturated and trans fats, salt and sugar in manufactured foods focusing on the technical and economical aspects of reformulations in small and medium sized enterprises. The aim is to support the follow-up of the implementation of the White Paper on a Strategy for Europe on Nutrition, Overweight, and Obesity-related health issues (31). [Call for proposals for projects]  Developing and/or implementing good practice on how to promote physical activity in socioeconomically disadvantaged areas through future planning of infrastructure and through recreational policies and whole community actions. The aim is to support the follow-up of the implementation of the White Paper on a Strategy for Europe on Nutrition, Overweight, and Obesity-related health issues and EU Physical Activity Guidelines (32). [Call for proposals for projects]  Sharing of know-how on community based initiatives to reduce overweight and obesity. The aim is to support the follow-up of the implementation of the White Paper on a Strategy for Europe on Nutrition, Overweight, and Obesity-related health issues, and feed further policy development and activities. [Call for tenders] 3.3.2.4. Sexual health and HIV-AIDS (Annex  point 2.2.1) In line with the Commission communication on combating HIV/AIDS (33) and in line with health policy initiatives focusing on young people, particular priority will be given to the following: Sexual health of young people  Survey on the knowledge of young people (12  17) on sexual and reproductive health across EU Member States. The aim is to improve the knowledge base for discussion about appropriate action at the European level on the sexual health of young people. [Call for tenders]  Identify good practice on the methods and adequate settings for the information of all young people on sexual and reproductive health with a particular emphasis on marginalised and hard to reach groups with the goal to decrease sexually transmitted infections and other measurable effects, such as unwanted teenager pregnancies and sexual violence. The aim is to bring forward discussion and exchange of information on sexual health at EU level for developing further EU policy. [Call for proposals for projects]  Identify methods used by marketing experts to reach young people and assess whether and how these methods could be used for communicating sexual health to young people. The aim is to support/bring forward discussion on sexual health at EU level for further EU policy. [Call for tenders] HIV/AIDS In line with the Health Strategy to promote access to good quality care, equity and solidarity and to strengthen the EU voice in Global Health, the second Commission communication on combating HIV/AIDS sets out details on the European Union's goals to achieve a reduction of new HIV infections in the mid-term perspective and to improve the quality of life of people living with or affected by HIV/AIDS in the European Union and neighbouring countries. The following activities will be key elements in contributing to an effective response to HIV/AIDS in the EU and its neighbourhood:  Developing strategies to reach the populations most at risk and to develop, in cooperation with stakeholders, appropriate means of communication whilst respecting specific cultural and socioeconomic backgrounds. The aim is to support the implementation of the Commission Communication on HIV/AIDS. [Call for proposals for projects]  Promoting combined and targeted prevention complemented by a meaningful surveillance, access to state of the art treatment, HIV testing and effective infrastructure. The aim is to support the implementation of the Commission Communication on HIV/AIDS. [Call for proposals for projects]  Coordinating and facilitating the exchange of good practice and transfer of know-how on HIV prevention, testing, treatment and care among EU Member States and Eastern European neighbouring countries with a particular focus on injecting drug users. The aim is to support the implementation of Commission Communication on combating HIV/AIDS. [Operating grants] 3.3.2.5. Mental health (Annex  point 2.2.1) In line with the overall strategic approach on mental health (34), as reflected in the European Pact for Mental Health and Well-being (35), focus will be on activities which contribute to implementing the outcomes of the thematic conferences organised during 2009 on Mental Health in Youth and Education (36) and on Prevention of Depression and Suicide (37).  Involving young people in the development and implementation of approaches for integrating mental health promotion and the prevention of mental disorders into educational settings and youth initiatives. The aim is to achieve improved academic, social and health outcomes. This will enable the Community to encourage other actors to engage in similar approaches. [Call for proposals for projects]  Promoting the creation of regional and local networks and implementation strategies for mental health promotion, mental disorder prevention and suicide prevention, which involve health and other public authorities as well as non-health stakeholders and civil society. This will take into account the fact that decisions and actions taken in regions and municipalities have a key impact on the mental health of the population. The aim is to develop examples of action on mental health, which the Community can highlight as good practices. [Call for proposals for projects]  Promoting interdisciplinary cooperation between health professionals which addresses the links between mental and physical health and builds on the increasing understanding of their interdependence. Particular focus is put on identifying possibilities for preventing depression in co-morbidity with physical illness. The aim is to identify the benefits from such action for the health and quality of life of patients and the sustainability of health systems. This will enable the Community to support Member States in improving the quality of care and ensuring the sustainability of health systems. [Call for proposals for projects]  Study, composed of three parts, assessing mental health systems, situations and outcomes in Member States. The aim is to support the Mental Health Pact by procuring further knowledge. The first part describes the mental health systems of the Member States, candidate countries and EFTA/EEA countries, highlighting their differences and similarities; the second part compiles information about levels of mental health and mental illness in these countries; the third part identifies the benefits in terms of health, education, employment and social performance from investing in mental health and its promotion and prevention. [Call for tenders] 3.3.2.6. Addiction prevention Tobacco (Annex  point 2.2.1) Actions related to tobacco are developed in line with the overall EU approach on tobacco control as well as the Framework Convention on tobacco control.  Study on availability, accessibility, usage and regulatory environment for new tobacco and nicotine products. The aim is to identify any gaps in the existing EC legislation (e.g. products not covered by tobacco, food or medical legislation). [Call for tenders]  Support in implementation of EU policy on tobacco control, in particular with respect to raising awareness on health risks. [Call for tenders]  Neutral scientific policy support. The aim of this activity is getting strong support for the implementation of the Framework Convention on tobacco control (FCTC). The outcome of the project will be: support to DG SANCO in its role as Key Facilitator for the development of FCTC guidelines for testing and measuring tobacco products and the effective functioning of the European Governmental Tobacco Laboratories Network. [Administrative agreement with JRC] Alcohol (Annex  point 2.2.1) In line with the Commission's Communication on an EU strategy to support Member States in reducing alcohol-related harm (38), and in order to further develop policies to reduce alcohol-related harm, particular priority will be given to the following:  EU-wide overview of the market and regulation regarding types of alcoholic beverages with particular appeal to minors (alcopops, RTDs, flavoured beers, alcoholic energy drinks as well as other products such as alcoholic gels and ice creams). Mapping of the situation at EU level will contribute to the development and coordination of Member States' activities in the framework of the EU alcohol strategy, with special attention on the protection of children and young people. [Call for tenders]  Further studies on the affordability of alcoholic beverages in the EU, building on the findings regarding links between affordability, consumption and harm presented in a recent study commissioned by DG SANCO (39). [Call for tenders]  Cooperation between the EC and the WHO Regional Office for Europe on further development of joint data gathering and common knowledge base relating to the alcohol situation and alcohol policies in Member States. This is a follow-up to a previous project in which a joint survey of alcohol consumption, harm and policies was carried out in 2008, a.o. for monitoring the implementation of the EU alcohol strategy. Continued cooperation on the development of the survey instrument and presentation of data is essential for supporting and evaluating the implementation of the EU alcohol strategy also in the future. The objective for this project is to improve monitoring of alcohol related developments and indicators in Member States in order to underpin the implementation of the EU alcohol strategy, to avoid overlap in reporting obligations for Member States. WHO is uniquely placed to revise and develop indicators at the European level. A direct grant agreement with the WHO to develop the European system will ensure that the European approach is fully coherent and compatible with the global approach. This will facilitate easy comparative analysis between the EU, its Member States and other parts of the world. [Direct grant agreement with WHO] Illicit drugs (Annex  point 2.2.1) In line with the EU Drugs Strategy (40) and Action Plans (41), the Drug prevention and information programme (42) of DG JLS, the Council Recommendation on the prevention and reduction of health-related harm associated with drug dependence (43), particular focus will be on the following drug demand reduction activities:  Developing, implementing and exchanging good practice guidelines/quality standards for harm reduction interventions and services, taking into account specific needs of drug users (according to gender, cultural background, age and type of drugs), and focusing on synthetic drugs. Synthetic drugs use (e.g. Amphetamine-type Stimulants  ATS) is an increasing trend in the EU (cf. EMCDDA annual report), in particular among young people. The aim is to enhance the quality and effectiveness of demand reduction activities, as requested by the EU Action Plan objective 8, action 17 (44), with the ultimate objective of curbing drug use. The outcome will also feed into the preparatory inventory work of the Commission, with the support of the EMCDDA, foreseen under action 18 of above EU Action Plan. This will help Member States to survey the availability and effectiveness of prevention, treatment, harm reduction and rehabilitation services. [Call for proposals for projects]  Provide technical support to the Commission for preparing a progress report on the Council Recommendation of 18 June 2003. This action is foreseen in the EU Action Plan on Drugs 2009-2012 (action 23). The aim is to assess the improvement coverage of harm reduction services, based on the first report adopted in 2007, making full use of interventions of proven effectiveness, in particular in prison and reintegration services, for people placed on follow-up care after release from prison. This will enable the Community to consider, together with the Member States, if there is a need for further recommendations. [Call for tenders] 3.3.2.7. Prevention of major and chronic diseases and rare diseases (Annex  point 2.2.2) Major and chronic diseases Cancer  Implementing the Communication on Action against Cancer: European Partnership (45). The overall aim is to support Member States and other stakeholders to more efficiently and effectively work together at European level in addressing the burden of cancer, using innovative cooperation and governance structures. The Partnership, by bringing together European stakeholders with a common objective and commitment to reduce the cancer burden, will provide Member States and other stakeholders with a framework for sharing information, resources, best practise and expertise in cancer prevention and control. It should also help identifying common action at EU level that can provide added-value to national efforts. [Joint action]  Technical, scientific and administrative support to the European Partnership for Action Against Cancer. The Communication on Action Against Cancer: European Partnership identifies specific actions in four areas: prevention and health promotion, healthcare, cancer research, and information and data. The Partnership will identify further actions which will have to be implemented to reach the objectives as set out in the Communication with an overall aim to reduce the burden of the disease in the EU. The aim of this contract is to provide technical support and advice for the European Partnership. [Call for tenders]  In the general context of the European action against cancer, providing high quality data, information and knowledge on cancer, among others in the areas of cancer registration, cancer screening, cancer risk factors and cancer prevention strategies, development of a voluntary European pilot accreditation scheme for breast cancer screening and follow-up based on the European guidelines for quality assurance in breast cancer screening and diagnosis. A widely accepted accreditation/certification scheme based on the European quality assurance guidelines should enable women to recognize which breast units meet the European quality assurance standards and would provide a valuable additional tool for Member States in ensuring that quality standards are met. The aim of the development of a pilot scheme is to explore the potential for using this mechanism to encourage continuous quality improvement in breast cancer care throughout the EU. IARC's mission is to coordinate and conduct research on the causes of human cancer, the mechanisms of carcinogenesis, and to develop scientific strategies for cancer prevention and control. IARC is the only organisation of its kind in the area of cancer, and it provides high-quality scientific support and technical knowledge in the area of cancer on which DG Sanco relies. [Direct grant agreement with IARC] Cardiovascular health  Developing European approaches and guidelines to identify strategic good practice approaches across society to address non-communicable diseases, in particular diseases of the heart and circulatory system, with a focus on inequalities and social conditions, linking to a broader strategic approach to address non-communicable diseases. This should include reporting on and analysing of the current situation with regard to cardiovascular and circulatory diseases in the EU. The aim is to use the results for developing Community initiatives on cardiovascular health, building on the initiatives already financed by the Community. [Call for proposals for projects] Alzheimer's disease and other dementias  Technical action to support the improvement of collection of better epidemiological data on dementias in Member States, analysis of existing early detection tools for cognitive decline at European and national level in order to define best practices recommendations and establishment of a platform to assess existing practices on rights and to preserve autonomy of persons suffering from dementias as well as promoting the dementia dimension in health determinants actions at EU level in order to define a healthy brain lifestyle set of recommendations. The aim is to implement actions in the Commission Communication on a European Initiative on Alzheimer's disease and other dementias (46). [Joint action] Autism Spectrum Disorders (ASD)  Implementation of a pilot phase of the European Autism Prevalence Protocol as defined in the European Autism Information System. This is necessary to obtain valid information about ASD prevalence in several European countries as well as to define harmonized methods for planning a more broad ASD prevalence study in Europe. The protocol should try to establish how the public health authorities defined ASD as a condition, whether there were existing protocols on detection, including early recognition, and whether case registries exist and how these are maintained. The aim is to gather initial information in order to provide comparable European information about ASD, building on the needs already identified at European level. [Call for proposals for project] Neurodegenerative diseases  Launching of a first phase of a European Multiple Sclerosis (MS) Register as transnational MS data collection system in Europe on the basis of pilot projects tested in former EU projects in the field focusing on the development of a minimum dataset, divided into a medical and a socio-economic part under certain conditions (such as a modular structure of the register, allowing input from existing and future national registries). The aim is to support the development of European Multiple Sclerosis registers, in order to provide comparable and reliable information at European level. [Call for proposals for projects]  Support to the creation of networks of action on neurodegenerative or neurodevelopmental diseases not covered by existing EU actions (e.g. Parkinson, epilepsy, etc.). These networks should constitute key instruments to increase stakeholders cooperation and consensus initiatives on best practices and epidemiological knowledge on these diseases and contribute to developing clinical research. The aim is to have better comparable European information in the area of neurodegenerative/neurodevelopmental diseases, following the Communication on Alzheimer's and other dementias. [Call for proposals for projects] Rare diseases  Technical action to support the development of the Orphanet database on rare diseases and orphan drugs which is run by a large consortium of European partners and which is the most important rare diseases database in the world. In order to implement the establishment of a dynamic EU inventory of rare diseases it will be necessary to further develop the database. The aim is to implement actions in the Commission Communication and in the Council Recommendation for a European Action in the field of rare diseases (47) by providing a single reference point adding value at European level by bringing together all relevant information on rare diseases. [Joint action]  Technical action to support the European Surveillance on Congenital Anomalies (Eurocat) network which is run by a large consortium of European partners in order to create a sustainable prevalence data system for 90 congenital anomaly subgroups which are to be updated annually. The aim is to implement actions identified in the Commission Communication and in the Council Recommendation for a European Action in the field of rare diseases. [Joint action]  Creation of a mechanism for the exchange of knowledge between Member States and European authorities on the scientific assessment of the clinical added value for orphan medicines. The aim is to implement actions in the Commission Communication and in the Council Recommendation for a European Action in the field of rare diseases by sharing information in this area between Member States as efficiently as possible. [Call for tenders]  Improving and refining definition of rare diseases taking into account incidence aspects as defined in the Commission Communication and in the Council Recommendation for a European Action in the field of rare diseases. The aim is to implement actions in the Commission Communication and in the Council Recommendation for a European Action in the field of rare diseases, reflecting in particular the concerns around the definition of rare diseases expressed during the discussion in the European Parliament. [Call for proposals for projects]  Support to the creation of new registers on rare diseases. These registries should constitute key instruments to increase knowledge on rare diseases and develop clinical research. They are the only way to pool data in order to achieve a sufficient sample size for epidemiological research and/or clinical research. Collaborative efforts to establish data collection and maintain them will be considered, provided that these resources are open and accessible. The aim is to implement actions in the Commission Communication and in the Council Recommendation for a European Action in the field of rare diseases as well as in the High level Pharmaceutical Forum recommendations. (47) [Call for proposals for projects]  Support to the continuation of existing performing EU networks on information and registers on rare diseases in several areas (e.g. Ercusyn, Regiscar, EuroMyasthenia). The aim is to implement actions in the Commission Communication and in the Council Recommendation for a European Action in the field of rare diseases as well as in the High level Pharmaceutical Forum recommendations. [Operating grants] 3.3.2.8. Healthy environments (Annex  point 2.2.3) In line with the European Environment and Health Action Plan (48), particular focus will be given to the following activities:  Exchange of best practices in Member States on the prevention and management of chronic respiratory diseases such as asthma and Chronic Obstructive Pulmonary Disease. Respiratory diseases such as asthma are one of the most common causes of morbidity in children. WHO Europe identified an important increase of asthma rate for children in Europe. The International Study of Asthma and Allergies in Childhood (ISAAC) found an 11,5 % annual average prevalence of self-reported asthma symptoms in children aged 13-14 years in Europe. Current activities try to reduce the exposure of people to know key risk factors, e.g. tobacco and other air pollutants. It is also important to support Member States' work on the prevention and management of chronic respiratory diseases and identifying and disseminating best practice. This would lead to significantly improving the quality of life of affected people by ensuring appropriate management of the disease and ultimately reducing morbidity. [Call for proposals for projects]  Pilot project on indoor air quality measurements of key pollutants in different settings in EU Member States to test newly developed monitoring protocols. Some Member States already conduct periodical monitoring of indoor air quality. JRC has developed standard protocols on how to conduct monitoring of key indoor air pollutants. These protocols need to be tested/validated with the help of a field campaign. The aim is to provide Member States with reliable, validated tools to conduct monitoring and to achieve a certain level of harmonisation which should deliver reliable and comparable results across Member States. [Administrative agreement with JRC]  Identification of best practices in Member States to improve indoor air quality with reference to heating/cooking and air conditioning systems (maintenance, ventilation etc.). The aim is to provide Member States with good practices on cost benefit measures to improve indoor air quality in homes. [Call for proposals for projects] 3.3.2.9. Injury prevention (49) (Annex  point 2.2.4)  Implementation of the Child Safety Action Plan (CSAP) in new countries, update of existing information and expanding existing CSAP into national action plans for all age groups. The aim is to target child safety, in particular in new countries and to get 27 countries summaries of Member States' performances with respect to the level of safety provided to children and adolescents, based on over 100 effective prevention strategies and policies at national level. The results of these report card assessments are aimed at ultimately raising the level of all children's health. [Call for proposals for projects]  Preparation of an evaluation report four years after the adoption of the Council Recommendation of 2007 (50). In order to determine whether the measures proposed are effective and to assess the need for further action, the aim is to provide technical support to prepare a report on the implementation of this Community policy. Data will be taken from the Injury Database and gaps will be filled in (eg. through scientific review, additional collection of data from Member States and stakeholders). This will enable the Community to consider, together with the Member States, if there is a need for further recommendations. [Call for tenders]  Injury prevention and safety promotion through a European Conference. The aim is to assist Member States' governments and other stakeholders in identifying priorities for action at national level as well as to facilitate the development of national plans, infrastructures and capacities for safety promotion at the national, regional and local levels. Participants will represent ministries of health, other relevant government departments and agencies, health professionals, injury prevention and safety promotion practitioners, academics and the private sector. It will show Community commitment for injury prevention, in particular among vulnerable groups. It should provide recommendations for further action, thus helping Member States to implement the Council Recommendation of 2007. [Conference grant]  Joint action on injury data and monitoring at European level. Comparable European data and information on accidents and injuries is needed in order to support policy and action in this area and to monitor the implementation of the Council Recommendation. This action aims at building on the Injury Database developed so far in order to expand country coverage, improve the quality, representativity and comparability of data, and laying the ground for integration of the IDB into the European statistical system. [Joint action] 3.4. Topics addressed under the third objective Generate and disseminate health information and knowledge 3.4.1. Exchange knowledge and best practise (Annex  point 3.1.)  The evaluation of health care interventions aims at ensuring that health care systems are working efficiently. The 2009 joint action on health technologies assessment (HTA, which covers pharmaceuticals, medical devices and health care interventions) promotes collaboration at EU level on scientific and methodological HTA related issues. It is now important to accompany this cooperation through the development of HTA capacities in Member States. The aim of this action is to identify the organisational needs of some Member States to set up/develop their HTA capacity and expertise, either at national or at cross-border level. The project should also map the potential sources of Community support, notably from the EU cohesion policy (use of the structural funds). [Call for proposals for projects]  Policy dialogues on key fundamental values, and the definition and enforcement of patients' rights across Europe. The aim is to assess together with Member States and EU level stakeholders how patients' rights are developed and enforced. This would feed into discussions on related, current or upcoming Commission initiatives. These policy dialogues need to involve a broad range of health policy actors and shall provide valuable outcomes for future work at EU level. The European Observatory on Health Systems and Policies offers the necessary expertise, human resources and the relevant contacts to cover the intended spectrum, to assemble the targeted audience and to deliver the desired results. [Direct grant agreement with the European Observatory on Health Systems and Policies]  Conference on Global health. The fourth principle of the Health Strategy is to strengthen the EU's voice in global health. A major conference on this topic in 2010 will reinforce this principle. The aim is to facilitate a dialogue with Member States and key global players and partners dealing with global health with the objectives of identifying priority areas for coordination and action, and feeding into a proposed Commission Communication on Global Health to be adopted later in 2010. [Call for tenders] 3.4.2. Collect, analyse and disseminate health information (Annex  point 3.2.1)  Maintain and continue developing a European Health and Life Expectancy Information System in order to improve and harmonise calculations for and the development of the Healthy Life Years  HLY  structural indicator. The system is elemental in providing harmonised and reliable data for supporting policy-making with regard to health systems as well as monitoring the implementation and impact of policies. This activity seeks to ensure appropriate technical support for the calculation and further development of this key indicator in the coming years. [Joint actions]  Integrate the perinatal health indicators into public health monitoring systems such as ECHIM (European Community Health Indicators Monitoring) and prepare its integration into the work of the European statistical system (Eurostat). Develop capacity at the European level and at national levels in order to achieve high level reporting. The aim is to have data and information on a routine basis on perinatal health, which is essential for complete coverage of the ECHI indicators, and which is an area of particular potential added-value for action at European level given the variations in perinatal health across the EU. [Call for proposals for projects]  Impact of Structural Funds investments on health gains. The aim is to evaluate, for a number of pilot countries, how health considerations and impact were taken on board when designing and launching significant investments in other policy areas, such as transport, environment and ICT, over the period 2007/2013. This will help drawing lessons for the preparation of the next programming period 2014/2020 of the structural funds. [Call for tenders]  Implementing DG Health and Consumers modules (tobacco, rare diseases, visual health, hearing health, mental health, patient rights) in the Commission survey tools (Eurobarometer). [Call for tenders] 3.4.2.1. European Health Information System (Annex  point 3.2.1)  Identification and development of tools aiming at facilitating recognition of prescriptions from another Member State. Technical action to support the improvement of collection, assessment and recognition of prescriptions across the borders of the Member States, so as to promote the flow of relevant medical information, increasing the quality and comfort of the treatment of citizens as they move within the European Union. The aim is to develop recommendations on a core set of data, a recognizable layout of information and health professionals' practice to support the transfer and recognition of prescriptions across borders. [Call for tenders]  Implementation of the Communication on Telemedicine  a platform for stakeholder involvement (51). Technical action to support the implementation of the Communication on Telemedicine, in particular the participation of health professionals and patients in the design, validation and implementation of eHealth tools, in particular of Telemedicine. This action will be coordinated with the related support of DG INFSO, with the work of the existing Member State governance structures on eHealth and with the Presidency priorities. The aim is to support the technical work of the governance structure, in particular in developing recommendations on how to involve health professionals and patients in eHealth and to address barriers to implementing e-health solutions within Member States. [Joint actions]  Web 2.0 applications for patient information and empowerment, patient safety, adverse effect reporting, health systems quality assessment and health systems coordination. Technical action to assess the quality and validity of web-based tools for patient information and empowerment, patient safety, adverse effect reporting, health systems quality assessment and health systems coordination. The usefulness, representativeness, fairness and predictive value should be evaluated in particular for: patient tutorials; social networking tools that report on patient experience, quality of treatment and patient safety; web-based health information repositories. The aim is to prepare to evaluate the potential use of these tools for health systems in general and to disseminate the related best practice. [Call for proposals for projects]  Best practice in involving health professionals and patients in designing, validating and implementing eHealth tools. Technical action to support the participation of health professionals and patients in the design, validation and implementation of eHealth tools. These tools should be evaluated as to their capacity to increase the flow of life-saving information and save the time of health professionals, to increase the quality and coordination of treatment and patient safety, and contribute to dynamic health systems. The aim is to evaluate and devise sound and practical ways to involve health professionals and patients in eHealth. [Call for proposals for projects]  Cooperation on key areas of work of the Health Committee of the OECD in the following areas: modelling of the labour market impact on health systems' interventions, namely prevention, in particular in the area of obesity; developing information on health workforce, namely on the capital stock available to the healthcare sector; joint publication of an EC/OECD flagship report on health data and analysis; development of ways to improve statistical coding practices (joint training, support tools, validation studies); promoting the participation of Member States and of neighbouring countries which are not members of the OECD in the data collection of the OECD. The data resulting from the cooperation will feed into policy-making, in particular in the areas of health care, health systems and patient safety. The direct grant with the OECD is necessary so as to ensure the cooperation and expertise of the Health Committee of the OECD in the above areas. The OECD is the only organisation that can provide this, and the activities directly build on previous work. [Direct grant agreement with OECD]  Comparisons between health systems. Commission membership of the European Observatory on Health Policies and Health Systems, to support the core work of the Observatory and to strengthen the integration of European and cross-border dimensions into the work of the Observatory, with the aim of making best use of their particular expertise and capacity for the implementation of the European health strategy. The Observatory is a repository of technical expertise, independent analysis and respected advice, and its work is complementary to the services of the Commission. For the purposes above, it is more effective and efficient to cooperate with the Observatory, contributing to the consistency between the outputs of the Observatory and the objectives of the EC in the domain of public health. These activities cannot be provided by any other institution and they follow up and build on previous work. [Direct grant agreement with the European Observatory on Health Policies and Health Systems]  Establishing mechanisms to assemble state of the art data, information, evidence and technical advice on specific health topics to support the European Health Information and Knowledge Sharing system. The aim is to provide evidence based data and information to EU citizens, politicians, stakeholders and experts. [Call for tenders] 3.4.2.2. Dissemination and application of health information (Annex  point 3.2.2)  Technical development of the EU Public Health Portal and other ICT tools. The aim is to improve the management of the portal through automated links and content maintenance and to develop IT tools which support the collection and dissemination of health information. [Call for tenders]  Promoting the results of the First Public Health Programme (2003 to 2008), including a specific conference and publications. The aim is to disseminate the results of the programme to the general public and stakeholders as well as present best projects as a model to future applicants. [Call for tenders]  Supporting activities which aim to promote the Second Health Programme (2008 to 2013) and communicate its outputs in order to foster participation and disseminate programme results; mid-term evaluation of the Programme. [Call for tenders]  Organising communication activities, including campaigns and events, such as the EU health journalism prize. The aim is to disseminate information on the results of the Programme and on the implementation of the Health Strategy to citizens and stakeholders. [Call for tenders]  Network of European legal, economic and health experts addressing national as well as Community level obstacles and bottlenecks in collecting, analysing and using health information at Community level within relevant areas of Community acquis. This action aims at providing a first consistent and comprehensive legal, economic and health impact assessment for future policies in health information. [Call for proposals for projects] 3.4.3. Analysis and reporting (Annex  point 3.2.3)  Additional health reports in such areas as required, in particular under the new Commission. The aim is to enable rapid gathering of information and analysis on particular subjects as necessary, in particular to support development of new policies under the new Commission and in support of the Health Strategy. [Call for tenders] (1) OJ L 301, 20.11.2007, p. 3. (2) Indicative amount, subject to approval of the Budget Authority. (3) Indicative amount: this figure is the maximum amount and depends on the actual amount of the contribution paid by EFTA/EEA and Candidate Countries. (4) http://ec.europa.eu/eahc/ (5) OJ L 412, 30.12.2006, p. 1. (6) The term private sector covers for-profit companies/enterprises/corporations, business organisations or other entities irrespective of their legal nature (registered/not registered), ownership (wholly or partially privately owned/state owned) or size (large/small), if they are not controlled by the public. (7) OJ L 241, 10.9.2008, p. 21. (8) See footnote 11. (9) http://ec.europa.eu/health/ph_overview/strategy/health_strategy_en.htm (10) http://ec.europa.eu/health/ph_projects/project_en.htm (11) Proposals received under the second Health Programme calls should not overlap those falling under the remit of the ECDC. The ECDC Strategic multi annual programme 2007-2013 can be found at http://www.ecdc.europa.eu/en/About_us/Key_documents/Documents/ECDC_MAS_.pdf (12) http://ec.europa.eu/health/ph_threats/Bioterrorisme/docs/keydo_bio_05_en.pdf (13) Scientific advice ECDC seasonal flu vaccination in children: http://ecdc.europa.eu/documents/pdf/Flu_vacc_18_Jan.pdf. Scientific advice on HPV: http://ecdc.europa.eu/pdf/HPV_report.pdf. Scientific advice on risk groups for seasonal flu: http://ecdc.europa.eu/en/files/pdf/Publications/priority_risk_groups_forinfluenza_vaccination.pdf (14) TB action plan of ECDC: http://ecdc.europa.eu/pdf/080317_TB_Action_plan.pdf: Berlin declaration on TB: http://www.euro.who.int/document/e90833.pdf (15) Pp 107-115 in the ECDC report on the status of communicable diseases in the EU and EFTA/EEA countries: http://ecdc.europa.eu/en/Publications/AER_report.aspx (16) WHO resolution on seasonal flu vaccination: http://www.who.int/gb/ebwha/pdf_files/WHA56/ea56r19.pdf (17) http://ec.europa.eu/health-eu/doc/vaccination_workshop.pdf; http://ec.europa.eu/phea/technical_meetings/technical_meetings_en.html (18) The first ministerial meeting of the Global Health Security Initiative (GHSI) to discuss global health security was held in Ottawa in November 2001. The European Commission is a Member of GHSI. http://www.ghsi.ca/english/background.asp (19) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (20) Chapter 5,beginning p. 31 of the technical guidance on generic preparedness planning for public health emergencies at: http://ec.europa.eu/health/ph_threats/Bioterrorisme/keydo_bio_01_en.pdf (21) http://ec.europa.eu/environment/climat/adaptation/index_en.htm http://ec.europa.eu/health/ph_threats/climate/docs/com_2009_147_en.pdf (22) Staff Working Document entitled Human, Animal and Plant Health Impacts of Climate Change: http://ec.europa.eu/health/ph_threats/climate/climate_en.htm http://ec.europa.eu/health/ph_threats/climate/docs/com_2009-147_en.pdf (23) http://ec.europa.eu/health/ph_threats/Bioterrorisme/docs/keydo_bio_05_en.pdf (24) Technical guidance on generic preparedness planning for public health emergencies, at http://ec.europa.eu/health/ph_threats/Bioterrorisme/keydo_bio_01_en.pdf (25) http://s-sanco-europa/health/ph_threats/com/preparedness/prephome/cbrn_en.htm. (26) Commission Communication: Global Health Security planned for autumn 2009. (27) Council Recommendation 2002/77/EC of 15 November 2001 on the prudent use of antimicrobial agents in human medicine: http://eur-lex.europa.eu/pri/en/oj/dat/2002/l_034/l_03420020205en00130016.pdf. Report from the Commission to the Council on the basis of Member States reports on the implementation of the Council Recommendation 2002/77/ECof 15 November 2001 on the prudent use of antimicrobial agents in human medicine (22 December 2005): http://ec.europa.eu/health/ph_threats/com/mic_res/com684_en.pdf (28) http://ec.europa.eu/health/ph_threats/human_substance/oc_organs/docs/organs_action_en.pdf (29) Publication foreseen for October 2009. (30) Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions  Improving quality and productivity at work: Community strategy 2007-2012 on health and safety at work COM(2007) 62. (31) http://eur-lex.europa.eu/LexUriServ/LexUriServ.do? uri = COM:2007:0279:FIN:EN:PDF (32) White Paper on sport: http://eur-lex.europa.eu/LexUriServ/LexUriServ.do? uri = COM:2007:0391:FIN:EN:PDF (33) Communication from the Commission to the Council and the European Parliament (COM(2005) 654 final of 15.12.2005). (34) Green paper Promoting the mental health of the population. Towards a strategy on mental health for the EU (COM(2005) 484 final of 14.10.2005). (35) http://ec.europa.eu/health/ph_determinants/life_style/mental/mental_health_en.htm (36) Thematic conference Mental health in Youth and Education, 29-30 September, Stockholm, Sweden, organised by the European Commission's Directorate-General for Health and Consumers and the Swedish Department for Public Health. (37) Thematic conference Prevention of Depression and Suicide, 10-11 December 2009, Budapest, Hungary, organised by the European Commission's Directorate-General for Health and Consumers and the Ministry of Health of Hungary. (38) COM(2006) 625 of 24 October 2006. (39) The affordability of alcoholic beverages in the European Union, RAND Europe, 2009. http://ec.europa.eu/health/ph_determinants/life_style/alcohol/news_rand_en.htm (40) http://register.consilium.europa.eu/pdf/en/04/st15/st15074.en04.pdf (41) http://ec.europa.eu/health/ph_determinants/life_style/drug/documents/action2012_en.pdf (42) http://ec.europa.eu/justice_home/funding/drugs/funding_drugs_en.htm (43) OJ L 165, 3.7.2003, p. 31. (44) See footnote above. (45) http://ec.europa.eu/health/ph_information/dissemination/diseases/cancer_en.htm#1 (46) http://ec.europa.eu/health/ph_information/dissemination/documents/com2009_380_en.pdf (47) http://ec.europa.eu/health/ph_threats/non_com/rare_10_en.htm (48) Communication from the Commission to the Council, the European Parliament, the European Economic and Social Committee  The European Environment & Health Action Plan 2004-2010 (COM(2004) 416 final of 9.6.2004). (49) Activities implemented to reduce alcohol-related harm (see above), and especially those aimed at curbing driving when drunk, will also contribute to injury prevention (50) http://eur-lex.europa.eu/LexUriServ/LexUriServ.do? uri = OJ:C:2007:164:0001:0002:EN:PDF (51) http://ec.europa.eu/health/ph_information/e_health/e_health_en.htm ANNEX II Criteria for financial contributions to projects under the second programme of Community action in the field of health (2008-2013) Decision No 1350/2007/EC of the European Parliament and of the Council, Article 4(1)(a) This document applies only to co-funding of individual actions under the second Health Programme through grants after a call for proposals for projects. 1. GENERAL PRINCIPLES 1. The Financial Regulation and its Implementing Rules are the reference documents for the implementation of the second Health Programme. 2. Grants must comply with the following principles:  Co-financing rule: external co-financing from a source other than Community funds is required, either by way of the beneficiary's own resources or the financial resources of third parties. Contributions in kind from third parties may be considered as co-financing if considered necessary or appropriate (Articles 113 of the Financial Regulation and 172 of the Implementing Rules).  No-profit rule: the grant may not have the purpose or effect of producing a profit for the beneficiary (Articles 109(2) of the Financial Regulation and 165 of the Implementing Rules).  No-retroactivity rule: expenditure eligible for financing must be incurred after the agreement is signed. In exceptional cases, it may be acceptable to consider expenditure that was incurred from the date of submission of the grant application, but not earlier (Article 112 of the Financial Regulation).  No-cumulation rule: only one grant may be awarded for a specific action carried out by a given beneficiary per financial year (Article 111 of the Financial Regulation) (1). 3. Proposals for actions (projects) will be evaluated on the basis of three categories of criteria:  exclusion and eligibility criteria, to assess the applicant's eligibility  Article 114 of the Financial Regulation,  selection criteria, to assess the applicant's financial and operational capacity to complete the proposed action  Article 115 of the Financial Regulation,  award criteria, to assess the quality of the proposal taking into account its cost. These three categories of criteria will be considered consecutively during the evaluation procedure. A project which fails to meet the requirements of one category will not be considered at the next evaluation stage and will be rejected. 4. In respect of the second Health Programme, priority will be given to projects which:  have an innovative character in relation to the existing situation and are not of a recurrent nature,  provide added value at European level in the field of health: projects are to yield relevant economies of scale, involve an appropriate number of eligible countries in relation to the scope of the project and be capable of being replicated elsewhere,  contribute to and support the development of Community policies in the field of health,  devote adequate attention to an efficient management structure, a clear evaluation process and a precise description of the expected results,  include a plan for using and disseminating the results at European level to appropriate target audiences. 2. EXCLUSION AND ELIGIBILITY CRITERIA 1. Applicants will be excluded from participation in an award procedure under the second Health Programme if they: (a) are bankrupt or are being wound up, are having their affairs administered by the courts, have entered into an arrangement with creditors, have suspended business activities, are the subject of proceedings concerning those matters, or are in any analogous situation arising from a similar procedure provided for in national legislation or regulations; (b) have been convicted of an offence concerning their professional conduct by a judgment which has the force of res judicata; (c) have been guilty of grave professional misconduct proven by any means which the contracting authority can justify; (d) have not fulfilled obligations relating to the payment of social security contributions or the payment of taxes in accordance with the legal provisions of the country in which they are established or with those of the country of the Authorizing Officer or those of the country where the contract is to be performed; (e) have been the subject of a judgment which has the force of res judicata for fraud, corruption, involvement in a criminal organisation or any other illegal activity detrimental to the Communities' financial interests; (f) are currently subject to an administrative penalty referred to in Article 96(1) of the Financial Regulation; (g) have received unlawful aid, on which the Commission has adopted a negative decision involving a recovery order, and the aid has not been recovered in accordance with Article 14 of Council Regulation (EC) No 659/1999. Evidence: Candidates shall provide a declaration on their honour, duly signed and dated, stating that they are not in any of the situations listed above. 2. Any proposals received after the deadline for receipt, any incomplete proposals or proposals failing to meet the formal requirements laid down in the call for proposals will not be considered for funding. This does not apply in the case of obvious clerical errors within the meaning of Article 178(2) of the Implementing Rules. Each application must contain the documents required in the call for proposals, including the following documents:  Administrative data on the main partner and associated partners,  Technical description of the project,  Global budget of the project and the requested level of Community co-financing, Evidence: Application content. 3. Actions which have already commenced by the date on which the grant application is registered will be excluded from participation in the second Health Programme. Evidence: The scheduled starting date and duration of the action must be specified in the grant application. 3. SELECTION CRITERIA Only proposals which have met the requirements of the exclusion criteria will be eligible for evaluation. All the following selection criteria have to be met. 1. Financial capacity Applicants must have stable and sufficient sources of funding to maintain their activity throughout the period during which the activity is being carried out and to participate in its co-funding. Evidence: Applicants must supply the profit and loss accounts and the balance sheets for the past two complete financial years. The verification of financial capacity will not apply to public bodies, or to international public organisations created by inter-governmental agreements or to specialist agencies created by the latter. 2. Operational capacity The applicant must have the professional resources, competences and qualifications required to complete the proposed action. Evidence: Applicants must supply the organisation's most recent annual activity report including operational, financial and technical details and the curricula vitae of all relevant professional staff in all the organisations involved in the project. 3. Additional documents to be supplied at the request of the Commission. If so requested, applicants must supply an external audit report produced by an approved auditor, certifying the accounts for the last financial year available and giving an assessment of the applicant's financial viability. 4. AWARD CRITERIA Only projects which have met the requirements of the exclusion and selection criteria will be eligible for further evaluation on the basis of the following award criteria. 1. Policy and contextual relevance of the project (40 points, threshold: 20 points) (a) Project's contribution to meeting the objectives and priorities of the second Health Programme, as defined in the Work Plan for 2010 (8 points); (b) Strategic relevance in terms of relevance to the EU Health Strategy (2) and in terms of expected contribution to the existing knowledge and implications for health (8 points); (c) Added value at European level in the field of public health (8 points):  impact on target groups, long term effect and potential multiplier effects, such as replicable, transferable and sustainable activities,  contribution to complementarity, synergy and compatibility with relevant EU policies and other programmes, (d) Pertinence of the geographical coverage (8 points) Applicants must ensure that a geographical coverage of the project is appropriate with regard to its objectives, explaining the role of the eligible countries as partners and the relevance of the project resources or target populations they represent. Proposals with national or sub-national dimension (i.e. which involve only one eligible country or a region of a country) will be rejected. (e) Adequacy of the project with social, cultural and political context (8 points) Applicants must relate the project to the situation of the countries or specific areas involved, ensuring the compatibility of envisaged actions with the culture and views of the target groups. 2. Technical quality of the project (30 points, threshold: 15 points) (a) Evidence base (6 points) Applicants must include a problem analysis and clearly describe the factors, the impact, the effectiveness and applicability of measures proposed; (b) Content specification (6 points) Applicants must clearly describe the aims and objectives, target groups, including relevant geographical factors, methods, anticipated effects and outcomes; (c) Innovative nature, technical complementarity and avoidance of duplication of other existing actions at EU level (6 points) Applicants must clearly identify the progress the project intends to accomplish within the field in relation with the state of the art and ensure that there will be neither inappropriate duplication nor overlap, whether partial or total, between projects and activities already carried out at European and international level. (d) Evaluation strategy (6 points) Applicants must clearly explain the kind and adequacy of methods proposed and indicators chosen. (e) Dissemination strategy (6 points) Applicants must clearly illustrate the adequacy of the envisaged strategy and methodology proposed to ensure transferability of results and sustainability of the dissemination. 3. Management quality of the project and budget (30 points, threshold: 15 points) (a) Planning and organisation of the project (5 points) Applicants must describe the activities to be undertaken, timetable and milestones, deliverables, nature and distribution of tasks, risk analysis. (b) Organisational capacity (5 points) Applicants must describe the management structure, competency of staff, responsibilities, internal communication, decision making, monitoring and supervision; (c) Quality of partnership (5 points) Applicants must describe the partnerships envisaged in terms of extensiveness, roles and responsibilities, relationships among the different partners, synergy and complementarity of the various project partners and network structure. (d) Communication strategy (5 points) Applicants must describe the communication strategy in terms of planning, target groups, adequacy of channels used, and visibility of Community co-funding. (e) Overall and detailed budget including financial management (10 points, threshold: 5 points) Applicants must ensure that the budget is relevant, appropriate, balanced and consistent in itself, between partners and in relation to the specific objectives of the project. The budget should be distributed within partners at a minimum reasonable level, avoiding excessive fragmentation. Applicants must describe the financial circuits, responsibilities, reporting procedures and controls. Any project failing to achieve the threshold will be rejected. Following the evaluation, a list is drawn up of proposals recommended for funding, ranked according to the total number of points awarded. Depending on budget availability, the highest ranked proposals will be awarded for co-funding. The remaining proposals recommended for co-funding will be placed on a reserve list. (1) This means that a specific action, submitted by one applicant for a grant, can be approved for co- financing by the Commission only once a year, regardless of the length of this action. (2) COM(2007) 630 final; http://ec.europa.eu/health/ph_overview/strategy/health_strategy_en.htm ANNEX III ELIGIBILITY OF TRAVEL AND SUBSISTENCE EXPENSES These guidelines apply to the reimbursement of travel and subsistence expenses:  of staff employed by the beneficiary (main and associated beneficiaries) of grants and experts invited by the beneficiary to participate in working groups,  when explicitly provided for in service contracts. 1. Flat-rate subsistence allowances cover all subsistence expenses during missions, including hotels, restaurants and local transport (taxis and/or public transport). They apply in respect of each day of a mission at a minimum distance of 100 km from the normal place of work. The subsistence allowance varies depending on the country in which the mission is carried out. The daily rates correspond to the sum of the daily allowance and the maximum hotel price set out in Commission Decision C(2004) 1313 (1) as amended. 2. Missions in countries other than EU 27 and acceding and applicant countries and EFTA/EEA countries participating in the second Health Programme will be subject to the prior agreement of the Commission. This agreement will relate to the objectives of the mission, its costs and the reasons thereto. 3. Travel expenses are eligible under the following conditions:  travel by the most direct and most economic route,  distance of at least 100 km between the place of the meeting and the normal place of work,  travel by rail: first class,  travel by air: economy class, unless a cheaper fare can be used (e.g. Apex); air travel is allowed only for return journeys of more than 800 km,  travel by car: reimbursed on the basis of the equivalent first class rail fare. (1) Commission Decision of 7 April 2004 concerning general implementing provisions adopting the Guide to missions for officials and other servants of the European Commission. ANNEX IV Criteria for financial contributions to joint actions under the second programme of Community action in the field of health (2008-2013) Decision No 1350/2007/EC of the European Parliament and of the Council, Article 4(3) 1. EXCLUSION AND ELIGIBILITY CRITERIA Joint actions may be implemented with public bodies or non-governmental bodies:  which are non-profit making and independent of industry, commercial and business or other conflicting interests,  which pursue as their primary goal one or more objectives of the Programme,  which do not pursue general objectives directly or indirectly contrary to the policies of the European Union or associated with an inadequate image,  which have provided to the Commission satisfactory accounts of their membership, internal rules and sources of funding,  which are not in any of the situations of exclusion listed in Articles 93 and 94 of the Financial Regulation. The criterion independent from industry, commercial and business or other conflicting interest refers to three aspects all of which the applicant organisation has to meet: Legal independence: Two legal entities shall be regarded as independent of each other where neither is under the direct or indirect control of the other or under the same direct or indirect control of a third entity as the other. Control may in particular take either of the following forms: (a) The direct or indirect holding of more than 50 % of the nominal value of the issued share capital in the legal entity concerned, or of a majority of the voting rights of the shareholders or associates of that entity; (b) The direct or indirect holding of decision-making powers, in fact or in law, in the legal entity concerned. However, the following relationships between legal entities shall not in themselves be deemed to constitute controlling relationships: (c) The direct or indirect holding of more than 50 % of the nominal value of the issued share capital of the applicant organisation or a majority of voting rights of the shareholders or associates of the legal entities is held by the same public body; (d) The legal entities concerned are owned or supervised by the same public body. Financial independence: As a general rule, applicant organisations receiving more than 20 % of their funding from the private sector (1) or other conflicting interest for their functioning (core funding) shall be considered as financially dependent. Transparency of the applicant's activities and funding: All activities should be published in the applicant's annual report (2). Applicants working with private sector actors regarded ineligible for example by the nature of their activity which is incompatible with the basic principles of the European Union as stated in Article 2 and 3 of the EC Treaty, can be considered unacceptable. (a) All information on funding is to be made available to the public via the applicant's website, broken down by type (core and project funding, contribution in kind) and by funding entity. (b) Applicant's existing position statements regarding their requirement on transparency are to be publicly available. 2. SELECTION CRITERIA The selection criteria make it possible to assess the applicant's financial standing and operational capability to complete the proposed work programme. Applicants must have the professional resources, competences and qualifications required to complete the proposed action. Applicants must have adequate financial resources to maintain their activity throughout the period during which the activity is being carried out and to participate in its co-funding. Each applicant must provide:  A clear, exhaustive and well detailed estimated budget of the expenses in relation to the corresponding activities carried out by each body taking part in the joint project.  A copy of the annual accounts for the last financial year for which the accounts have been closed preceding the submission of the application (for non-profit bodies other than public bodies). 3. AWARD CRITERIA Only joint actions which have met the requirements of the exclusion and selection criteria will be eligible for further evaluation on the basis of the following award criteria. 1. Policy and contextual relevance of the project (40 points, threshold: 20 points) (a) Joint action's contribution to meeting the objectives and priorities of the second Health Programme, as defined in the Work Plan for 2010 (8 points); (b) Strategic relevance in terms of relevance to the EU Health Strategy (3) and in terms of expected contribution to the existing knowledge and implications for health (8 points); (c) Added value at European level in the field of public health (8 points):  impact on target groups, long term effect and potential multiplier effects such as replicable, transferable and sustainable activities,  contribution to, complementarity, synergy and compatibility with relevant EU policies and other programmes. (d) Pertinence of the geographical coverage (8 points) Applicants must ensure that a geographical coverage of the action is appropriate with regard to its objectives, explaining the role of the eligible countries as partners and the relevance of the action resources or target populations they represent. Proposals with national or sub-national dimension (i.e. which involve only one eligible country or a region of a country) will be rejected. (e) Adequacy of the joint action with social, cultural and political context (8 points) Applicants must relate the action to the situation of the countries or specific areas involved, ensuring the compatibility of envisaged activities with the culture and views of the target groups. 2. Technical quality of the joint action (30 points, threshold: 15 points) (a) Evidence base (6 points) Applicants must include a problem analysis and clearly describe the factors, the impact, the effectiveness and applicability of measures proposed. (b) Content specification (6 points) Applicants must clearly describe the aims and objectives, target groups, including relevant geographical factors, methods, anticipated effects and outcomes; (c) Innovative nature, technical complementarity and avoidance of duplication of other existing actions at EU level (6 points) Applicants must clearly identify the progress the joint action intends to accomplish within the field in relation with the state of the art and ensure that there will be neither inappropriate duplication nor overlap, whether partial or total, between projects and activities already carried out at European and international level. (d) Evaluation strategy (6 points) Applicants must clearly explain the kind and adequacy of methods proposed and indicators chosen. (e) Dissemination strategy (6 points) Applicants must clearly illustrate the adequacy of the envisaged strategy and methodology proposed to ensure transferability of results and sustainability of the dissemination. 3. Management quality of the joint action and budget (30 points, threshold: 15 points) (a) Planning and organisation of the joint action (5 points) Applicants must describe the activities to be undertaken, timetable and milestones, deliverables, nature and distribution of tasks, and risk analysis. (b) Organisational capacity (5 points) Applicants must describe the management structure, competency of staff, responsibilities, internal communication, decision making, monitoring and supervision; (c) Quality of partnership (5 points) Applicants must describe the partnerships envisaged in terms of extensiveness, roles and responsibilities, relationships among the different partners, synergy and complementarity of the various project partners and network structure. (d) Communication strategy (5 points) Applicants must describe the communication strategy in terms of planning, target groups, adequacy of channels used and visibility of Community co-funding. (e) Overall and detailed budget, including financial management (10 points, threshold: 5 points) Applicants must ensure that the budget is relevant, appropriate, balanced and consistent in itself, between partners and in relation to the specific objectives of the joint action. The budget should be distributed within partners at a minimum reasonable level, avoiding excessive fragmentation. Applicants must describe the financial circuits, responsibilities, reporting procedures and controls. Any proposal failing to achieve the threshold will be rejected. (1) The term private sector covers for-profit companies/enterprises/corporations, business organisations or other entities irrespective of their legal nature (registered/not registered), ownership (wholly or partially privately owned/state owned) or size (large/small), if they are not controlled by the public. (2) Collaborators in a position that could lead to a conflict of interest (Article 52 of the Financial Regulation and Article 34 of the Implementing Rules) shall be listed. (3) COM(2007) 630 final; http://ec.europa.eu/health/ph_overview/strategy/health_strategy_en.htm ANNEX V Criteria for financial contributions to the functioning of a non-governmental body or a specialised network (operating grants) under the second programme of Community action in the field of health (2008-2013) Decision No 1350/2007/EC of the European Parliament and of the Council, Article 4(1)(b) 1. EXCLUSION AND ELIGIBILITY CRITERIA Financial contributions by the Community may be awarded to the functioning of a non-governmental body or the costs associated with the coordination of a specialised network by a non-profit body. A specialised network is a European network representing non-profit bodies active in the Member States or in countries participating in the second Health Programme and promoting principles and policies consistent with the objectives of the Programme, which have a relevant track record of joint achievements and established rules of collaboration (e.g. SOPs or a memorandum of understanding). An organisation or a specialised network may receive funding if it:  is non-profit-making and independent of industry, commercial and business or other conflicting interests,  has members in at least half of the Member States,  has a balanced geographical coverage,  pursues as its primary goal one or more objectives of the Programme,  does not pursue general objectives directly or indirectly contrary to the policies of the European Union or associated with an inadequate image,  has provided to the Commission satisfactory accounts of its membership, internal rules and sources of funding,  has provided to the Commission its annual work programme for the financial year and the most recent annual activity report and, if available, the most recent evaluation report,  is not in any of the situations of exclusion listed in Articles 93 and 94 of the Financial Regulation. Any proposals received after the deadline for receipt, any incomplete proposals or proposals failing to meet the formal requirements laid down in the call for proposals will not be considered for funding. This does not apply in the case of obvious clerical errors within the meaning of Article 178(2) of the Implementing Rules. The criterion independent from industry, commercial and business or other conflicting interest refers to three aspects which all have to be met by the applicant organisation: Legal independence Two legal entities shall be regarded as independent of each other where neither is under the direct or indirect control of the other or under the same direct or indirect control of a third entity as the other. Control may in particular take either of the following forms: (a) The direct or indirect holding of more than 50 % of the nominal value of the issued share capital in the legal entity concerned, or of a majority of the voting rights of the shareholders or associates of that entity; (b) The direct or indirect holding of decision-making powers, in fact or in law, in the legal entity concerned. However, the following relationships between legal entities shall not in themselves be deemed to constitute controlling relationships: (c) The direct or indirect holding of more than 50 % of the nominal value of the issued share capital of the applicant organisation or a majority of voting rights of the shareholders or associates of the legal entities is held by the same public body; (d) The legal entities concerned are owned or supervised by the same public body. Financial independence As a general rule, applicant organisations receiving more than 20 % funding from the private sector (1) or other conflicting interest for their functioning (core funding) shall be considered as financially dependent. Transparency of the applicant's activities and funding (e) All activities should be published in the applicant's annual report (2). Applicants working with private sector actors regarded ineligible for example by the nature of their activity which is incompatible with the basic principles of the European Union as stated in Article 2 and 3 of the EC Treaty, can be considered unacceptable. (f) All information on funding is to be made available to the public via the applicant's website, broken down by type (core and project funding, contribution in kind) and by funding entity. (g) Existing position statements of applicants regarding their requirement on transparency are to be publicly available. 2. SELECTION CRITERIA The selection criteria make it possible to assess the applicant organisation's financial and operational capacity to complete the proposed work programme. Only organisations with the resources necessary to ensure their functioning can be awarded a grant. As evidence of this they must:  attach a copy of the organisation's annual accounts for the last financial year for which the accounts have been closed preceding the submission of the application. If the grant application is from a new European organisation, the applicant must produce the annual accounts (including balance sheet and profit and loss statement) of the member organisations of the new body for the last financial year for which the accounts have been closed preceding the submission of the application,  present a detailed forward budget for the organisation, balanced in terms of income and expenditure,  attach an external audit report produced by an approved auditor in case of operating grant applications in excess of EUR 100 000, certifying the accounts for the last financial year available and giving an assessment of the applicant organisation's financial viability. Only organisations with the necessary operational resources, skills and professional experience may be awarded a grant. To this end, the following information must be enclosed in support of the application:  the organisation's most recent annual activity report, or, in the case of a newly constituted organisation, the curricula vitae of the members of the management board and other staff and the annual activity reports of the new body's member organisations,  any references relating to participation in or applications for actions financed by the European Community, conclusion of grant agreements and conclusion of contracts from Community budget, 3. AWARD CRITERIA The award criteria make it possible to select work programmes that can guarantee compliance with the Community's objectives and priorities and can guarantee proper dissemination and communication, including visibility of Community financing. To this end, the annual work programme presented with a view to obtaining Community funding must meet the following criteria: 1. Policy and contextual relevance of the non-governmental body or specialised network's annual work programme (25 points, threshold 13 points) (a) Consistency of the annual work programme with the second Health Programme and its annual Work Plan in terms of meeting the objectives and priorities (10 points) (b) The organisation's activities (3) must be described in relation to the priorities detailed in the Work Plan for 2010 (10 points) (c) Pertinence of the geographical distribution of the non-governmental body or specialised network. The annual work programme of the applicant should include activities in a representative number of participating countries. (5 points) 2. Technical quality of the annual work programme proposed (40 points, threshold 20 points) (a) Purpose of the annual work programme: the work programme of the applicant must clearly describe all objectives of the organisation or the specialised network and their suitability for achieving the expected results. The applicant must demonstrate that the work programme submitted gives a true and fair view of all activities planned for the organisation/specialised network in 2010, including those activities which do not fit in the Work Plan for 2010 of the second Health Programme. (10 points). (b) Operational framework: the applicant's work programme should clearly describe the activities planned, tasks, responsibilities and timetables of the part of their work programme consistent with the Work Plan for 2010 of the second Health Programme and describe its relationship with the other parts of their activity. (10 points) (c) Evaluation strategy: the applicant's work programme must describe the internal and external evaluation of their activities and the indicators to be used. (10 points) (d) Dissemination strategy: the beneficiary must clearly illustrate the adequacy of the actions and methods for communication and dissemination. (10 points) 3. Management Quality (35 points, threshold 18 points) (a) Planning of the annual work: the applicant must describe the activities to be undertaken, the timetable; the list of deliverables and provide the nature and the distribution of tasks and a risk analysis. (10 points) (b) Organisational capacity: the applicant must describe the management process, human resources and competencies of staff, responsibilities, internal communication, decision making, monitoring and supervision. The applicant must also specify the working relationships with relevant partners and stakeholders. (10 points) (c) Overall and detailed budget: the applicant must ensure that the budget is relevant, appropriate, balanced and consistent in itself and for the activities planned. (10 points) (d) Financial management: the applicant must describe the financial circuits, responsibilities, reporting procedures and, where possible, controls. (5 points) Any proposal failing to achieve the threshold will be rejected. Following the evaluation, a list is drawn up of proposals recommended for funding, ranked according to the total number of points awarded. Depending on budget availability, the highest ranked proposals will be awarded co-funding. The remaining proposals recommended for co-funding will be placed on a reserve list. (1) The term private sector covers for-profit companies/enterprises/corporations, business organisations or other entities irrespective of their legal nature (registered/not registered), ownership (wholly or partially privately owned/state owned) or size (large/small), if they are not controlled by the public. (2) Collaborators in a position that could lead to a conflict of interest (Article 52 of the Financial Regulation and Article 34 of the Implementing Rules) shall be listed. (3) Lobbying activities exclusively targeted at EU Institutions are excluded from funding. ANNEX VI Criteria for financial contributions for conferences under the second programme of Community action in the field of health (2008-2013) Decision No 1350/2007/EC of the European Parliament and of the Council, Article 4(1)(a) 1. EXCLUSION AND ELIGIBILITY CRITERIA 1. Applicants will be excluded from participation in an award procedure of the second Health Programme if they: (a) are bankrupt or are being wound up, are having their affairs administered by the courts, have entered into an arrangement with creditors, have suspended business activities, are the subject of proceedings concerning those matters, or are in any analogous situation arising from a similar procedure provided for in national legislation or regulations; (b) have been convicted of an offence concerning their professional conduct by a judgment which has the force of res judicata; (c) have been guilty of grave professional misconduct proven by any means which the contracting authority can justify; (d) have not fulfilled obligations relating to the payment of social security contributions or the payment of taxes in accordance with the legal provisions of the country in which they are established or with those of the country of the Authorizing Officer or those of the country where the contract is to be performed; (e) have been the subject of a judgment which has the force of res judicata for fraud, corruption, involvement in a criminal organisation or any other illegal activity detrimental to the Communities' financial interests; (f) are currently subject to an administrative penalty referred to in Article 96(1) of the Financial Regulation; (g) have received unlawful aid, on which the Commission has adopted a negative decision involving a recovery order, and the aid has not been recovered in accordance with Article 14 of Council Regulation (EC) No 659/1999. Evidence: Candidates shall provide a declaration on their honour, duly signed and dated, stating that they are not in any of the situations listed above. 2. Any proposals received after the deadline for receipt, any incomplete proposals or proposals failing to meet the formal requirements laid down in the call for proposals will not be considered for funding. This does not apply in the case of obvious clerical errors within the meaning of Article 178(2) of the Implementing Rules. Each application must contain the documents required according to the call for proposals, including the following documents:  Administrative data on the main partner,  Technical description of the conference,  Global budget of the conference and the requested level of Community co-financing. Evidence: Application content. 3. Actions which have already commenced by the date on which the grant application is registered will be excluded from participation in the second Health Programme. The duration of the action must not exceed 12 months. Evidence: The scheduled commencement date and duration of the action must be specified in the grant application. 2. SELECTION CRITERIA Only proposals which have met the requirements of the exclusion criteria will be eligible for evaluation. All the following selection criteria have to be met. 1. Financial capacity Applicants must have stable and sufficient sources of funding to maintain their activity throughout the period during which the activity is being carried out and to participate in its co-funding. Evidence: Applicants must supply the profit and loss account and the balance sheets for the past two complete financial years. The verification of financial capacity will not apply to public bodies, or to international public organisations created by inter-governmental agreements or to specialist agencies created by the latter. 2. Operational capacity The applicant must have the professional resources, competences and qualifications required to complete the proposed action. Evidence: Applicants must supply the organisation's most recent annual activity report including operational, financial and technical details and the curricula vitae of all relevant professional staff in all the organisations involved in the conference. 3. Additional documents to be supplied at the request of the Commission If so requested, applicants must supply an external audit report produced by an approved auditor, certifying the accounts for the last financial year available and giving an assessment of the applicant's financial viability. 3. AWARD CRITERIA 1. Content of the proposal (60 points, threshold 30 points) (a) Relevance of the content and expected results of the event in relation to the objectives and priorities described in the second Health Programme and its annual Work Plan (15 points) (b) Participation (15 points) The applicant should describe the expected number and profile/function of the target participants in the event, making reference to distribution by Member State, organisation and type of expertise. (c) European dimension (15 points) The conference should have a wide European Union dimension, with participation of representations from 10 or more countries participating in the second Health Programme, (d) Follow-up and evaluation methodology (15 points) The applicants have to describe their dissemination strategy. An adequate evaluation should be foreseen based on an evaluation plan with corresponding design, method, responsibilities and timing making use of indicators. 2. Management Quality (40 points, threshold 20 points) (a) Planning of the event (15 points) The applicant must describe the methodology, tools, timetable and milestones, deliverables, nature and distribution of tasks, risk analysis, and financial circuits. (b) Organisational capacity (10 points) The applicant must describe the management structure, competency of staff, responsibilities, decision making, monitoring and supervision. (c) Overall and detailed budget (15 points) The applicant must ensure that the budget is relevant, appropriate, balanced and consistent in itself and in relation to the objective/s of the conference. Any proposal failing to achieve the threshold will be rejected. Following the evaluation, a list is drawn up of proposals recommended for funding, ranked according to the total number of points awarded. Depending on budget availability, the highest ranked proposals will be awarded co-funding. The remaining proposals recommended for co-funding will be placed on a reserve list.